Case
 Case8:21-cv-00768-JVS-KES
      8:21-cv-00768-JVS-KES Document
                             Document40-2
                                      31 Filed
                                          Filed07/07/21
                                                07/21/21 Page
                                                          Page11ofof77
                                                                     77 Page
                                                                         PageID
                                                                              ID#:380
                                                                                 #:576



    1   DAVIDA BROOK (275370)
        dbrook@susmangodfrey.com
    2
        KRYSTA KAUBLE PACHMAN (280951)
    3   kpachman@susmangodfrey.com
        SUSMAN GODFREY L.L.P.
    4
        1900 Avenue of the Stars, Suite 1400
    5   Los Angeles, CA 90067
        Phone: (310) 789-3100; Fax: (310) 789-3150
    6
    7   ARUN SUBRAMANIAN (Pro Hac Vice)
        asubramanian@susmangodfrey.com
    8
        TAMAR LUSZTIG (Pro Hac Vice)
    9   tlusztig@susmangodfrey.com
        SUSMAN GODFREY L.L.P.
   10
        1301 Avenue of the Americas, 32nd Fl.
   11   New York, NY 10019-6023
   12   Phone: (212) 336-8330; Fax: (212) 336-8340

   13   (See additional counsel on signature page)
   14
        Attorneys for Plaintiffs
   15
   16
   17
                             UNITED STATES DISTRICT COURT
   18
                           CENTRAL DISTRICT OF CALIFORNIA
   19
   20
        JANE DOES NO. 1-6 AND JOHN
   21   DOES NO. 2, 3, and 5, on behalf of
        themselves and all others similarly          CASE NO. 8:21-CV-00768-JVS-KES
   22   situated,
                                                     CLASS ACTION
   23
                                   Plaintiffs,
   24   v.                                           FIRST AMENDED COMPLAINT
                                                     FOR VIOLATION OF FEDERAL
   25
        REDDIT, INC.,                                SEX TRAFFICKING LAWS
   26
                                   Defendant.        JURY TRIAL DEMANDED
   27
   28
                                                 FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                            FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
      8:21-cv-00768-JVS-KES Document
                             Document40-2
                                      31 Filed
                                          Filed07/07/21
                                                07/21/21 Page
                                                          Page22ofof77
                                                                     77 Page
                                                                         PageID
                                                                              ID#:381
                                                                                 #:577



    1                                 NATURE OF THE ACTION
    2          1.        Plaintiffs bring this proposed class action for damages and injunctive
    3   relief on behalf of themselves, their minor children, and all persons who were under
    4   the age of 18 when they appeared in a sexually explicit video or image that has been
    5   uploaded or otherwise made available for viewing on any website owned or operated
    6   by Defendant in the last ten years.
    7          2.        As alleged below, over the course of the last decade, Defendant has
    8   knowingly benefited financially from sexually explicit videos and images posted to
    9   its website(s) featuring girls and boys who had not yet reached the age of majority.
   10   Rather than address this horrifying and pervasive trend, for years, Reddit has taken
   11   virtually no action.
   12          3.        Prior to 2011, Reddit did not even have a policy banning child
   13   pornography. It was only after Reddit came under intense fire for subreddits like
   14   /r/jailbait—a prominent subreddit that featured minors engaged in sexual acts—that
   15   it begrudgingly instituted a policy banning child pornography from its site.1 In so
   16   doing, the internet giant freely admitted that it was motivated not only by a desire to
   17   protect the victims of child pornography, but also by a desire to protect Reddit itself.
   18   As the Company wrote: “[W]e're protecting reddit's ability to operate by removing
   19   this threat.”2
   20          4.        However, despite Reddit’s ability to enforce this relatively new policy,
   21   and awareness of the continued prevalence of child pornography on its websites,
   22   Reddit continues to serve as a safe haven for such content. Reddit claims it is
   23
   24   1
          https://www.reddit.com/r/blog/comments/pmj7f/a_necessary_change_in_policy/;
   25   https://www.reddit.com/r/TheoryOfReddit/comments/58zaho/the_accuracy_of_voat
        _regarding_reddit_srs_admins/d95aof t/
   26   2
          https://www.reddit.com/r/blog/comments/pmj7f/a_necessary_change_in_policy/;
   27   https://www.reddit.com/r/TheoryOfReddit/comments/58zaho/the_accuracy_of_voat
        _regarding_reddit_srs_admins/d95aof t/
   28
                                                      2
                                                       FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                                  FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
      8:21-cv-00768-JVS-KES Document
                             Document40-2
                                      31 Filed
                                          Filed07/07/21
                                                07/21/21 Page
                                                          Page33ofof77
                                                                     77 Page
                                                                         PageID
                                                                              ID#:382
                                                                                 #:578



    1   combating child pornography by banning certain subreddits, but only after they gain
    2   enough popularity to garner significant media attention.
    3         5.     What’s more, Reddit has taken no real action to prevent users from
    4   uploading child pornography in the first place. Posting material on Reddit requires
    5   no age verification of any kind. A user simply chooses a subreddit to which they
    6   intend to post, writes the text of the post, uploads an image and/or video and clicks
    7   “post.” The user is not even required to click a checkbox confirming that the post
    8   complies with Reddit’s policies. Rather, there is a small note on the site that says:
    9   “Please be mindful of reddit’s content policy and practice good reddiquette.”
   10         6.     The reason for Defendant’s inaction is simple: greed.            Reddit has
   11   chosen to prioritize its profits over the safety and welfare of children across the globe,
   12   as regulating child pornography means dampening traffic to its site, which is what
   13   drives Reddit’s profits via ad sales as well as other mechanisms.
   14         7.     Defendant’s decision is not only upsetting, it is illegal.           As the
   15   Trafficking Victims Protection Reauthorization Act (“TVPRA”) makes clear, it is
   16   unlawful for any person or entity to knowingly (whether because it knew or should
   17   have known) benefit financially from sex trafficking, which includes any instance
   18   where a person under the age of 18 is caused to engage in a commercial sex act. That
   19   is precisely what Defendant has done here—on an incredible scale.
   20                                       THE PARTIES
   21         8.     Plaintiff Jane Doe No. 1 is an individual who is now the age of majority
   22   under U.S. and California law. She is a United States citizen who resided within this
   23   judicial district at all relevant times alleged herein. She is also a victim of child sex
   24   trafficking and child pornography, as alleged herein.
   25         9.     Plaintiffs John and Jane Doe No. 2 are the parents of a child who is a
   26   minor under U.S. and New Jersey law, and bring this suit on her behalf pursuant to
   27   Federal Rule of Civil Procedure 17(c). John and Jane Doe No. 2, and their daughter,
   28   are United States citizens who resided in New Jersey at all relevant times alleged
                                                     3
                                                     FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                                FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
      8:21-cv-00768-JVS-KES Document
                             Document40-2
                                      31 Filed
                                          Filed07/07/21
                                                07/21/21 Page
                                                          Page44ofof77
                                                                     77 Page
                                                                         PageID
                                                                              ID#:383
                                                                                 #:579



    1   herein. John and Jane Doe No. 2’s daughter is a victim of child sex trafficking and
    2   child pornography, as alleged herein.
    3         10.    Plaintiffs John and Jane Doe No. 3 are the parents of a child who is a
    4   minor under U.S. and New Jersey law, and bring this suit on her behalf pursuant to
    5   Federal Rule of Civil Procedure 17(c). John and Jane Doe No. 3, and their daughter,
    6   are United States citizens who resided in New Jersey at all relevant times alleged
    7   herein. John and Jane Doe No. 3’s daughter is a victim of child sex trafficking and
    8   child pornography, as alleged herein.
    9         11.    Plaintiff Jane Doe No. 4 is the parent of a child who is a minor under
   10   U.S. and New Jersey law, and brings this suit on her behalf pursuant to Federal Rule
   11   of Civil Procedure 17(c). Jane Doe No. 4, and her daughter, are United States citizens
   12   who resided in New Jersey at all relevant times alleged herein. Jane Doe No. 4’s
   13   daughter is a victim of child sex trafficking and child pornography, as alleged herein.
   14         12.    Plaintiffs John and Jane Doe No. 5 are the parents of a child who is a
   15   minor under U.S. and New Jersey law, and bring this suit on her behalf pursuant to
   16   Federal Rule of Civil Procedure 17(c). John and Jane Doe No. 5, and their daughter,
   17   are United States citizens who resided in New Jersey at all relevant times alleged
   18   herein. John and Jane Doe No. 5’s daughter is a victim of child sex trafficking and
   19   child pornography, as alleged herein.
   20         13.    Plaintiff Jane Doe No. 6 is the parent of a child who is a minor under
   21   U.S. and New Jersey law, and bring this suit on her behalf pursuant to Federal Rule
   22   of Civil Procedure 17(c). Jane Doe No. 6, and her daughter, are United States citizens
   23   who resided in New Jersey at all relevant times alleged herein. Jane Doe No. 6’s
   24   daughter is a victim of child sex trafficking and child pornography, as alleged herein.
   25         14.    Plaintiffs request that this Court permit them to proceed under
   26   pseudonyms. If required by the Court, they will seek permission to proceed under
   27   these pseudonyms. Plaintiffs’ anonymity is necessary to preserve privacy in a matter
   28   of sensitive and highly personal nature given that the allegations detailed herein relate
                                                    4
                                                     FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                                FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
      8:21-cv-00768-JVS-KES Document
                             Document40-2
                                      31 Filed
                                          Filed07/07/21
                                                07/21/21 Page
                                                          Page55ofof77
                                                                     77 Page
                                                                         PageID
                                                                              ID#:384
                                                                                 #:580



    1   to Plaintiffs’, and their minor daughters’, experiences as victims of child sex
    2   trafficking and child pornography, including child pornography that to this day
    3   Reddit refuses to remove from its platform. Plaintiffs’, and their minor daughters’,
    4   sensitive and personal experiences were not the result of any voluntary undertaking
    5   on their part, and neither the public, nor the Defendant, will be prejudiced by
    6   Plaintiffs’ identity remaining private.
    7         15.    Defendant Reddit, Inc. is a corporation organized and existing under the
    8   laws of the state of Delaware, with an established place of business located at 1455
    9   Market Street, Suite 1600, San Francisco, CA 94103. Upon information and belief,
   10   defendant can be served with process by serving its registered agent for service of
   11   process in the State of California, Corporation Service Company, d/b/a CSC-Lawyers
   12   Incorporating Service, at 2710 Gateway Oaks Drive, Suite 150N, Sacramento, CA
   13   95883.
   14                             JURISDICTION AND VENUE
   15         16.    This Court has original subject matter jurisdiction pursuant to 28 U.S.C.
   16   § 1331.
   17         17.    Some of the claims asserted herein arise under 18 U.S.C. § 1595(a).
   18   Pursuant to Section 1595(a), “an individual who is a victim of a violation of this
   19   chapter” may bring a civil action in “an appropriate district court of the United States
   20   and may recover damages and reasonable attorneys fees.”
   21         18.    The court may properly exercise personal jurisdiction over Defendant.
   22   Defendant maintains minimum contacts with this District, such that maintenance of
   23   this lawsuit does not offend traditional notions of fair play and substantial justice.
   24         19.    Defendant has offices in this State and this District, conducting business
   25   directly related to the websites at issue in this case. Specifically, Reddit is a
   26   corporation organized and existing under the laws of the state of Delaware, with an
   27   established place of business located at 6022 Wilshire Blvd., Los Angeles, CA
   28   90036.
                                                    5
                                                     FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                                FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
      8:21-cv-00768-JVS-KES Document
                             Document40-2
                                      31 Filed
                                          Filed07/07/21
                                                07/21/21 Page
                                                          Page66ofof77
                                                                     77 Page
                                                                         PageID
                                                                              ID#:385
                                                                                 #:581



    1          20.       Jurisdiction is further appropriate under 18 U.S.C. §1596, which
    2   provides for jurisdiction over any offender, in addition to any “domestic or extra-
    3   territorial jurisdiction otherwise provided by law,” where the offender is “present in
    4   the United States, irrespective of the nationality of the alleged offender.”
    5          21.       Venue is proper in this district pursuant to 28 U.S.C. § 1391 because a
    6   substantial part of the events or omissions giving rise to the claims asserted in this
    7   action occurred in the judicial district where this action was brought. Venue is also
    8   appropriate in this district because defendant Reddit maintains a place of business in
    9   this district.
   10   I.     SEX TRAFFICKING AND CHILD PORNOGRAPHY ON THE
   11          INTERNET
   12          22.       Sex trafficking and the proliferation of child pornography are rapidly
   13   growing problems in the United States. Human trafficking is a 150-billion-dollar
   14   industry. Out of an estimated 40.3 million victims, 25% are children.3
   15          23.       The rise of the Internet and e-commerce has facilitated the rapid growth
   16   of the market for child pornography online. The Internet and digital technologies
   17   have created new models for sexual exploitation and trafficking, which are hidden
   18   and protected by cryptocurrency, laundered money, foreign Internet servers and
   19   anonymous messaging applications. The Child Rescue Coalition alone has identified
   20   71 million unique IP addresses worldwide sharing and downloading sexually explicit
   21   images and videos of children.4
   22          24.       The Internet is the number one platform for customers to buy and sell
   23   sex with children in the United States. Many sex buyers use the Internet to identify
   24   and connect with sellers and victims. Traffickers, in turn, use online networks, social
   25   media, websites, and dating tools to disguise their identities while identifying
   26
   27   3
          https://coil.com/p/RileyQ/Child-Trafficking-What-You-Need-To-
        Know/mj4WEwhW7
   28   4
          Id.
                                                      6
                                                       FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                                  FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
      8:21-cv-00768-JVS-KES Document
                             Document40-2
                                      31 Filed
                                          Filed07/07/21
                                                07/21/21 Page
                                                          Page77ofof77
                                                                     77 Page
                                                                         PageID
                                                                              ID#:386
                                                                                 #:582



    1   potential victims, which reduces traffickers’ chances of being caught by law
    2   enforcement.
    3         25.    Americans are some of the top consumers and producers of child
    4   pornography. According to the U.S. Department of Justice, “Federal law defines
    5   child pornography as any visual depiction of sexually explicit conduct involving a
    6   minor (persons less than 18 years old).”
    7         26.    According to the National Center for Missing & Exploited Children
    8   (“NCMEC”), their cyber tip line has received more than 50 million reports of
    9   suspected child exploitation from 1998 through 2019, with 18.4 million reports in
   10   2018 alone. The vast majority of these reports contain child sexual exploitation
   11   material (“CSEM”), most of which is on the Internet. North America now hosts 37%
   12   of child sexual exploitation content and children under the age of 10 now account for
   13   22% of online child porn consumption, while 10-14-year-olds make up 36%.5
   14         27.    The link between sexual exploitation and pornographic videos is
   15   undeniable. According to an article by Melissa Farley, 49 percent of sexually
   16   exploited women say pornographic videos of them were made while they were being
   17   sold for sex.6
   18         28.    Survivors of CSEM are significantly impacted—emotionally, mentally,
   19   and physically—as a result of their abuse, and experience continuing and pervasive
   20   symptoms such as feelings of shame and humiliation, powerlessness, hopelessness,
   21   fear, anger, anxiety, and depression, as well as sleeping disturbances, body image
   22   disturbances, self-harm behaviors, eating disorders, and suicidal ideation. According
   23
   24
   25   5
          https://www.prnewswire.com/news-releases/enough-is-enough-calls-on-doj-to-
        investigate-mindgeek-for-a-trifecta-of-potential-us-law-violations-child-abuse-
   26   material-trafficking-videos-and-obscene-content-301196447.html
        6
          “Renting an Organ for Ten Minutes: What Tricks Tell Us about Prostitution,
   27   Pornography, and Trafficking,” in Pornography: Driving the Demand in
        International Sex Trafficking, ed. David E. Guinn and Julie DiCaro (Bloomington,
   28   IN: Xlibris, 2007), 145.
                                                   7
                                                   FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                              FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
      8:21-cv-00768-JVS-KES Document
                             Document40-2
                                      31 Filed
                                          Filed07/07/21
                                                07/21/21 Page
                                                          Page88ofof77
                                                                     77 Page
                                                                         PageID
                                                                              ID#:387
                                                                                 #:583



    1   to one study, survivors of CSEM are likely to be re-victimized and to receive
    2   blackmail and threats as a result of their initial victimization via CSEM.7
    3   II.     THE TVPA AND TVPRA
    4           29.   In response to the growing problem of sex trafficking, in 2000, Congress
    5   passed the Trafficking Victims Protection Act (“TVPA”), which laid the groundwork
    6   for the federal response to human trafficking.
    7           30.   In 2003, Congress reauthorized the TVPA and passed the Trafficking
    8   Victims Protection Reauthorization Act of 2003, Pub. L. No. 108-193, § 4(a)(4)(A),
    9   117 Stat. 2875, 2878 (2003) (“TVPRA”). Under the TVPRA, trafficking victims can
   10   sue their traffickers in federal court.
   11           31.   In 2008, Congress amended the TVPRA to make it easier for victims of
   12   trafficking violations to bring civil suits. First, the civil remedy was expanded to
   13   include enterprise liability.    It was likewise expanded to include anyone who
   14   “knowingly benefits, financially or by receiving anything of value from participation
   15   in a venture which that person knew or should have known has engaged
   16   in an act in violation of this chapter.” 18 U.S.C. § 1595(a).            Second, Congress
   17   expanded the statute’s reach to include extraterritorial jurisdiction for certain
   18   trafficking offenses. Id. The statute of limitations is ten years, or ten years after the
   19   victim turned 18 if the victim was a minor. See id. § 1595(c).
   20           32.   Commercialization of sex acts involving minors is a violation of the
   21   TVPRA. Under the TVPRA,
   22                 (a) Whoever knowingly—
   23                 (1) in or affecting interstate or foreign commerce, or within the
   24                 special maritime and territorial jurisdiction of the United States,
   25                 recruits,   entices,   harbors,       transports,   provides,   obtains,
   26
   27
   28   7
            https://protectchildren.ca/pdfs/C3P_SurvivorsSurveyFullReport2017.pdf
                                                        8
                                                        FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                                   FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
      8:21-cv-00768-JVS-KES Document
                             Document40-2
                                      31 Filed
                                          Filed07/07/21
                                                07/21/21 Page
                                                          Page99ofof77
                                                                     77 Page
                                                                         PageID
                                                                              ID#:388
                                                                                 #:584



    1                advertises, maintains, patronizes, or solicits by any means a
    2                person; or
    3                (2) benefits, financially or by receiving anything of value,
    4                from participation in a venture which has engaged in an act
    5                described in violation of paragraph (1), knowing, or, except
    6                where the act constituting the violation of paragraph (1) is
    7                advertising, in reckless disregard of the fact, that means of force,
    8                threats of force, fraud, coercion described in subsection (e)(2), or
    9                any combination of such means will be used to cause the person
   10                to engage in a commercial sex act, or that the person has not
   11                attained the age of 18 years and will be caused to engage in a
   12                commercial sex act, shall be punished as provided in
   13                subsection (b).
   14    18 U.S.C. §1591(a). Under §1595(a), not only perpetrators who act “knowingly”
   15    under §1591, but also “whoever knowingly benefits, financially or by receiving
   16    anything of value from participation in a venture which that person knew or should
   17    have known has engaged in an act in violation of this chapter” is civilly liable.
   18         33.    Reddit knowingly benefits from lax enforcement of its content polices,
   19   including for child pornography. By encouraging sensational and illegal content to
   20   be posted on Reddit, it receives substantial advertising revenues, which is why Reddit
   21   encourages moderators to leave as much content on the site as possible. By failing
   22   to enforce its policies, and indeed, encouraging and benefitting from CSEM, Reddit
   23   participates in the venture and indeed facilitates the conduct of sex traffickers,
   24   including those sex traffickers who deal specifically with children and child
   25   pornography.
   26         34.    In 2018, in response to platforms such as those run by Defendant
   27   knowingly allowing human trafficking to occur and profiting from it, Congress
   28   passed the Allow States and Victims to Fight Online Sex Trafficking Act/Stop
                                                    9
                                                    FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                               FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               10 of1077of 77
                                                                           Page
                                                                              Page
                                                                                ID #:389
                                                                                    ID
                                      #:585


    1   Enabling Sex Traffickers Act (FOSTA/SESTA). Defendants like Reddit previously
    2   had sought to use Section 230 of the Communications Decency Act to whitewash
    3   their liability.   FOSTA/SESTA was enacted to close that perceived loophole,
    4   including for website BackPage.com, which “for years, ha[d] been accused of
    5   accepting classified ads promoting prostitution which allegedly resulted in sex
    6   trafficking of . . . minors.”8 Because “section 230” was “never intended to provide
    7   legal protection to websites that unlawfully promote and facilitate . . . traffickers,”
    8   and—under the purported shield of Section 230—websites had been “reckless in
    9   allowing the sales of sex trafficking victims and have done nothing to prevent the
   10   trafficking of children,” Congress “clarifi[ed]” Section 230. PL 115-164, 132 Stat
   11   1253 (2018) (emphasis added).
   12          35.    The statute now makes it clear that websites and other platforms may be
   13   held liable for, among other things, knowingly assisting, facilitating, or supporting
   14   sex trafficking, and clarifies the Communications Decency Act’s Section 230 safe
   15   harbors to authorize enforcement of federal or state sex trafficking laws.
   16   III.   REDDIT’S BUSINESS MODEL
   17          36.    Reddit is an enormously popular website.         According to the New
   18   Yorker, it is the fourth most popular website in the United States.9 And its popularity
   19   only continues to grow. According to the Company’s 2020’s year in review, Reddit
   20   has more than 52 million daily active users, who have contributed to the 303.4
   21   million posts, 2 billion comments, and 49.2 billion upvotes the Company recorded
   22   just last year alone.10
   23          37.    Reddit bills itself as “the front page of the internet” and it is a social
   24   sharing website. As one online tutorial explains, “It’s built around users submitting
   25
   26   8
          https://www.forbes.com/sites/larrymagid/2018/04/06/doj-seizes-backpage-com-
        weeks-after-congress-passes-sex-trafficking-law/?sh=42687f0350ba
   27   9
           https://www.newyorker.com/magazine/2018/03/19/reddit-and-the-struggle-to-
        detoxify-the-internet
   28   10
            https://redditblog.com/2020/12/08/reddits-2020-year-in-review/
                                                    10
                                                     FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                                FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               11 of1177of 77
                                                                           Page
                                                                              Page
                                                                                ID #:390
                                                                                    ID
                                      #:586


    1   links, pictures, and text, which everyone can then vote on. The best content rises to
    2   the top, while downvoted content becomes less visible.”11
    3           38.   Reddit is a huge site but it is divided into thousands of smaller
    4   communities called subreddits. A subreddit is simply a board devoted to a specific
    5   topic. Each one starts with reddit.com/r/, such as reddit.com/r/legal advice/—a
    6   subreddit with more than a million members devoted to providing simple legal
    7   advice. In most cases, subreddits have their own themes, rules, and expectations.
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28   11
             https://www.makeuseof.com/tag/what-is-reddit/
                                                  11
                                                   FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                              FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               12 of1277of 77
                                                                           Page
                                                                              Page
                                                                                ID #:391
                                                                                    ID
                                      #:587


    1         39.    When you visit Reddit’s homepage (while not signed in), you’ll see a
    2   feed of trending posts from various subreddits. You can click on a post’s title to open
    3   it and read the comments, see the full-sized image, or visit the link.
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21         40.    Next to every Reddit post (and comments on posts), you’ll see a number
   22   that represents its score, along with an up arrow and down arrow. These allow you
   23   to upvote or downvote content. If a post or comment gets a lot of upvotes, it moves
   24   up in the Reddit rankings so that more people will see it when they log on to the main
   25   site or an individual subreddit.
   26         41.    As yet further indication of the active role Reddit takes in shaping the
   27   narrative presented on its websites, Reddit awards users “karma”, which “reflects
   28   how much a user has contributed to the Reddit community by an approximate
                                                   12
                                                    FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                               FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               13 of1377of 77
                                                                           Page
                                                                              Page
                                                                                ID #:392
                                                                                    ID
                                      #:588


    1   indication of the total votes a user has earned on their submissions (‘post karma’) and
    2   comments (‘comment karma’).”12
    3            42.   In sum, Reddit is a source for what’s new and popular across the
    4   Internet. Reddit is made up of individual communities called subreddits, which have
    5   members or subscribers. Each subreddit has its own page, subject matter, users, and
    6   moderators. Users post stories, links, and media to these subreddits, and other users
    7   vote and comment on the posts.
    8            43.   When users visit reddit.com, they can also search for subreddits in a
    9   search box provided by Reddit, which then applies a search algorithm that is defined
   10   by Reddit. Reddit users can also join or subscribe to subreddits, which will cause
   11   posts from those particular subreddits to appear on the user’s “home feed” when they
   12   are signed in.
   13            44.   Reddit also allows users to create subreddits. Reddit ultimately has the
   14   power to control everything that appears on its main website and subreddits, but
   15   subreddits are managed by one or more lay “moderators,” such as the user that
   16   created the relevant subreddit, who can dictate what types of content are allowed in
   17   the subreddit. Reddit as a whole is governed by “administrators”, Reddit employees
   18   who have the power to strip moderators of their privileges and ban subreddits or
   19   particular content from the site. The primary role of Reddit administrators is to
   20   identify and remove content that violates Reddit’s Content Policy, including in
   21   subreddits and private messages between users.
   22            45.   Reddit also has an internal Trust & Safety team that allegedly enforces
   23   its Content Policy against malicious users and takes down content violations that may
   24   have urgent legal or safety implications.
   25            46.   Reddit also has an Anti-Evil internal security team, which allegedly
   26   consists of back-end engineers who create automated software that flags content that
   27
   28   12
             https://reddit.zendesk.com/hc/en-us/articles/204511829-What-is-karma-
                                                    13
                                                     FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                                FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               14 of1477of 77
                                                                           Page
                                                                              Page
                                                                                ID #:393
                                                                                    ID
                                      #:589


    1   violates Reddit’s policies and sends that content to the Trust & Safety specialists,
    2   who decide on subsequent moderation steps. Reddit claims to have developed two
    3   automated software tools on its platform to moderate content: AutoMod and Crowd
    4   Control.
    5         47.    Reddit’s “Legal Operations team” reviews copyright infringement
    6   notices pursuant to the Digital Millennium Copyright Act (“DMCA”) and then
    7   “expeditiously remove[s] or disable[s]” the content.13
    8         48.    Reddit generates revenue through advertising and its ad-free premium
    9   membership plan. In 2019, Reddit generated more than $100 million in total ad
   10   revenue, to say nothing of the revenue from its premium membership plan.14
   11         A.     Reddit’s     Business     Embraces      User-Generated        Uploads     of
   12                Commercial Sex Acts
   13         49.    Reddit depends heavily on its community of user-creators. In order to
   14   upload a video or image to Reddit's site, all a person needs to do is click “post.” The
   15   ease with which users can post makes it easy for sex traffickers to post images and
   16   videos of underage victims and to solicit victims to participate in their sex trafficking
   17   ventures. It also makes it easy for traffickers to share illegal content with one another.
   18         50.    The entire process takes less than one minute. A user can post any video
   19   or image of any person doing anything without any consequences. The user does not
   20   have to demonstrate that he or she owns the copyrights in the content, that those
   21   depicted in the content have consented, or that those depicted in the content are of
   22   majority age.
   23
   24
   25   13
            https://reddit.zendesk.com/hc/en-us/articles/360043515291-What-is-the-DMCA-
        https://reddit.zendesk.com/hc/en-us/articles/360043517391-What-steps-does-
   26   Reddit-take-once-I-submit-a-copyright-infringement-notice-
        14
           https://www.investopedia.com/articles/investing/093015/how-reddit-makes-
   27   money.asp#:~:text=
        The%20company%20generates%20revenue%20through,users%20to%20share%20
   28   media%20content.
                                                    14
                                                     FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                                FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               15 of1577of 77
                                                                           Page
                                                                              Page
                                                                                ID #:394
                                                                                    ID
                                      #:590


    1         51.     Reddit also has no robust way of verifying user age. User age is entirely
    2   self-reported and can be easily falsified. Reddit does not even ask for the user’s date
    3   of birth during sign up—even though it of course easily could.
    4         52.     Reddit has access to and the opportunity to view the videos and images
    5   posted on its site. In a post regarding updates on Reddit’s site-wide rules regarding
    6   involuntary pornography and the sexualization of minors, Reddit moderator
    7   “landoflobsters” wrote: “Our view of subreddits is comprehensive and involves
    8   analysis of some information that is not available to the public. We do not take
    9   banning communities lightly and only do so in cases where we are confident that it
   10   is essential to improving the safety of users.”15
   11         53.     Reddit famously refuses to take down content, including content that
   12   violates its no child pornography policy, largely because Reddit benefits financially
   13   from the user traffic these posts drive to the site, not to mention because Reddit
   14   receives advertising revenue by maintaining controversial yet popular content on the
   15   subreddits. Plaintiffs’ own experiences (and the experiences of their daughters)
   16   highlight this problem. Despite repeated requests, in many instances, it took weeks,
   17   if not months, for Reddit to take down illegal videos and images depicting Plaintiffs
   18   (and/or their daughters) in a sexually explicit manner.     In other instances, Reddit
   19   refused to remove the images, or simply failed to respond to the requests. This was
   20   despite Plaintiffs’ repeated outreach to individual moderators, as well as Reddit
   21   administrators, informing them of the fact that there was child pornography on their
   22   subreddits.
   23         54.     Indeed, there are many other instances of users complaining on Reddit
   24   that when they reached out to moderators or administrators complaining of child
   25   pornography, nothing was done. In 2012, a user complained, “I emailed an admin
   26
   27
        15
          https://www.reddit.com/r/announcements/comments/7vxzrb/update_on_sitewide
   28   _rules_regarding_involuntary/
                                                    15
                                                     FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                                FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               16 of1677of 77
                                                                           Page
                                                                              Page
                                                                                ID #:395
                                                                                    ID
                                      #:591


    1   about a preteengirls thread EXPLICITLY showing photos of child porn.”                He
    2   responded “thanks’ and “Nothing was done, NOTHING, which is what I expected.”16
    3         55.    In the comments on the thread relating to Reddit’s site-wide rules
    4   regarding sexualization of minors, many users commented on a number of subreddits
    5   that featured child pornography, including one subreddit that featured a fourteen-
    6   year-old girl that had existed for almost four years. A moderator, elis8, likewise
    7   commented on how the subreddit r/starlets “was a source of all my troubles for years
    8   and it’s still up even though it’s literally created to sexualize minors.”17
    9         56.    Another user explained that the subreddit “r/ratemeteen is basically a
   10   virtual pedophile ring.”18
   11         57.    It was not until 2011 that Reddit even made a rule on its site that sexual
   12   content featuring minors was not allowed. This was in response to a Gawker article
   13   that found troves of child porn in forums like the subreddit known as /r/jailbait.
   14         58.    As reported by Gawker, in 2011, Reddit user Michael Brutsch
   15   (operating under the handle uu/Violentacrez) “set up more than a hundred sub-forums
   16   (called sub-reddits) where users could share links and images of underage girls, rape
   17   fantasy and upskirt photos.” Brutsch shut down his Violentacrez username after
   18   Gawker reporter Adrian Chen told him he knew his identity. Following the Gawker
   19   article, Reddit banned a series of forums called out in that article that explicitly
   20   sexualized underage teens in their names or descriptions. However, it did nothing to
   21   prevent similar content from appearing on other existing or newly created forums.
   22   Put differently, it has done nothing to actually eliminate, let alone prevent the future
   23
   24
   25
        16
           https://www.reddit.com/r/technology/comments/pmbyc/somethingawfulcom_star
   26   ts_campaign _to_label_reddit/c3qj2ww/
        17
           The post was made three years ago, but the r/starlets subreddit has subsequently
   27   been banned.
        18
           The post was made three years ago, but the r/ratemeteen subreddit has subsequently
   28   been shut down.
                                                    16
                                                     FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                                FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               17 of1777of 77
                                                                           Page
                                                                              Page
                                                                                ID #:396
                                                                                    ID
                                      #:592


    1   upload of, content featuring underage teens despite knowledge and awareness that its
    2   site was being used as a safe haven by child pornography traffickers.19
    3         59.    The same is true of content featuring even younger children. For
    4   example, in 2014, Reddit came under fire when underage nude photos of Olympic
    5   gymnast McKayla Maroney and MTV star Liz Lee were featured on the subreddit
    6   /r/thefappening.20
    7         60.    As The Washington Post explained, while Reddit removed the photos of
    8   Maroney and Lee, “two public figures with publicists and lawyers and a legion of
    9   fans on alert for abuse,” it “doesn’t do much to help other young women whose
   10   photos might end up on questionably tasteful forums like /r/randomsexiness or
   11   /r/youngporn, where youthful photos are frequent, provenances are unknown and
   12   subjects’ ages are rarely disclosed.” Indeed, even though The Washington Post
   13   expressly called out the aforementioned subreddits as featuring underage women, as
   14   of April 22, 2021, when Jane Doe 1 initiated this Action, they were still featured on
   15   Reddit’s site, along with /r/BestofYoungNSFW, /r/Dirty18girls, /r/collegesluts,
   16   /r/TooCuteForPorn,         /r/barelylegalteens,      /r/18nsfw,       /r/xsmallgirls,
   17   /r/YoungNiceGirls,      /r/teensdirtie,   /r/TeenBeauties,     /r/YoungExoticHoes,
   18   /r/YoungGirlsGoneWild, and /r/teensrdirty, all of which were identified on
   19   frontpagemetrics.com as some of the most popular subreddits on Reddit.
   20         61.    Even when a troubling subreddit gains enough publicity that Reddit has
   21   to remove it, as Reddit well knows, it is only a matter of time before new subreddits
   22   pop up in its place. For example, after Reddit removed the /r/jailbait subreddit,
   23   /r/preteen_girls was formed, which featured images of 11 year old girls in bikinis
   24   with sexually explicit captions.21
   25
        19
            https://www.washingtonpost.com/news/the-intersect/wp/2014/09/03/does-reddit-
   26   still-have-a-child-porn-problem/
        20
            https://www.washingtonpost.com/news/the-intersect/wp/2014/09/03/does-reddit-
   27   still-have-a-child-porn-problem/
        21
           https://culturedigitally.org/2012/03/limits-of-freedom-of-speech-reddits-child-
   28   pornography-problem/
                                                  17
                                                   FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                              FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               18 of1877of 77
                                                                           Page
                                                                              Page
                                                                                ID #:397
                                                                                    ID
                                      #:593


    1             B.    Reddit Knowingly Benefits From Child Sex Trafficking
    2                   1.    Reddit Has Earned Enormous Revenues
    3             62.   Reddit generates substantial advertising revenue. Reddit has more than
    4   1.34 trillion visitors each month.22 The number of visitors allows Reddit to make lots
    5   of money in advertising. In 2019, Reddit earned more than $100 million in revenue
    6   from advertising alone, and that number has continued to increase.23
    7             63.   There’s no question that financial considerations drive the content on
    8   Reddit’s websites. Reddit collects money from ads on subreddits. The more
    9   controversial the subreddit, the more buzz it generates from users. Those subreddits
   10   with more user engagement drive advertising revenue and earn Reddit money.
   11   Reddit measures user engagement in a number of ways, including measuring the
   12   number of upvotes and downvotes the posts receive, as well as the number of
   13   comments generated by posts. In fact, far from being a passive observer, Reddit
   14   awards its users “karma”, which “reflects how much a user has contributed to the
   15   Reddit community by an approximate indication of the total votes a user has earned
   16   on their submissions (‘post karma’) and comments (‘comment karma’).”24 Having a
   17   good karma means you get posting privileges from Reddit and are more likely to be
   18   featured by Reddit on its ever-evolving homepage, which features those posts that
   19   rise to the top of community pages and, by extension, the public home page of the
   20   site.25
   21             64.   Even subreddits without advertising generate revenue for Reddit. For
   22   example, as Reddit works to “lur[e] advertisers,” it knows that “more users on the
   23   platform” means “by extension there are more brands interested in working with
   24
        22
           https://www.techradar.com/news/porn-sites-attract-more-visitors-than-netflix-
   25   and-amazon-youll-never-guess-how-many
        23
            https://www.investopedia.com/articles/investing/093015/how-reddit-makes-
   26   money.asp#:~:text=
        The%20company%20generates%20revenue%20through,users%20to%20share%20
   27   media%20content.
        24
            https://reddit.zendesk.com/hc/en-us/articles/204511829-What-is-karma-
   28   25
            https://reddit.zendesk.com/hc/en-us/articles/204511479-What-is-Reddit-
                                                    18
                                                     FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                                FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               19 of1977of 77
                                                                           Page
                                                                              Page
                                                                                ID #:398
                                                                                    ID
                                      #:594


    1   us.”26 Increased “action on Reddit has helped the company land new advertisers—
    2   its main source of revenue—and bring back lapsed ones.”27 Therefore, popular
    3   subreddits and posts—which enhance Reddit’s appeal to advertisers—benefit Reddit
    4   financially even if no advertisements are placed on those particular subreddits and/or
    5   posts. Reddit is “focused on daily usership and increasing this number” in order to
    6   “scale [its] advertising business.”28
    7         65.    Reddit also collects subscriptions from premium users of its websites.
    8   Prices range from $1.99 to $99.99. For $6.99/month, users can sign up for Reddit
    9   Premium, which offers an ad-free experience, 700 coins each month, and access to
   10   the exclusive r/lounge community.29
   11         66.    Reddit also has a currency (Coins) that users can use to award users (also
   12   known as Gilding) for submissions and comments—regardless of the subject matter.
   13   There are many ways in which users take advantage of these coins, which include
   14   giving them to users to participate in their campaigns, giving them to moderators of
   15   subreddits users want to participate in in hopes they will be more friendly with their
   16   moderation, and giving them through a contest, to drive more exposure to a users’
   17   Reddit profile.30
   18         67.    Reddit also uses personalization preferences to further monetize users
   19   by personalizing content and advertisements based on Reddit users’ interaction with
   20   the site, information from third party sites that integrate Reddit, and advertisers.31
   21
        26
           https://www.cnbc.com/2018/06/29/how-reddit-plans-to-make-money-through-
   22   advertising.html#:~:text=To%20date%2C%20the%20business%20side,to%20com
        ment%20on%20its%20financials.
   23   27
           https://www.wsj.com/articles/reddit-ceo-backs-wallstreetbets-amid-calls-for-
        stiffer-moderation-11612780206
   24   28
           https://www.wsj.com/articles/reddit-claims-52-million-daily-users-revealing-a-
        key-figure-for-social-media-platforms-11606822200
   25   29
            https://protectyoungeyes.com/apps/reddit-parental-controls/
        30
            https://www.inc.com/brent-csutoras/how-you-can-use-reddits-new-premium-
   26   accounts-to-better-connect-with-your-
        audience.html#:~:text=Reddit%20Coins%20are%20a%20brand,submissions%20an
   27   d%20comments%20they%20make.&text=In%20addition%20to%20showing%20a,
        and%20costs%20500%20Reddit%20Coins.
   28   31
            https://protectyoungeyes.com/apps/reddit-parental-controls/
                                                    19
                                                     FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                                FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               20 of2077of 77
                                                                           Page
                                                                              Page
                                                                                ID #:399
                                                                                    ID
                                      #:595


    1                2.    Reddit Facilitates Child Sex Trafficking By Encouraging
    2                      Users To Target Underage Content
    3         68.    Reddit disclosed for the first time in 2019 that it had hit the $100
    4   million-dollar mark in advertising revenue, and has 52 million daily active users, an
    5   increase of 44% from 2018.32
    6         69.    As one of the top ten most popular websites on the Internet, Reddit is a
    7   popular channel for advertising purposes. If a post goes “viral,” advertisers (and
    8   Reddit) have the potential to earn a lot of money.33
    9         70.    Reddit has an advertising program, Reddit Ads, and promises
   10   advertisers that it will “connect your brand to our 52 million daily active users.”34
   11   One of the ways Reddit recommends for its advertisers to have the most success with
   12   their advertising campaigns is to target specific interest groups, specific sub-groups,
   13   and specific subreddits.
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
        32
           https://adage.com/article/digital/reddit-plots-path-1b-ad-sales-first-it-needs-
   26   convince-
        brands/2298626#:~:text=Reddit%20disclosed%20for%20the%20first,of%2044%25
   27   %20since%20last%20year.
        33
           https://www.shopify.com/blog/119995717-findlay-hats-viral-reddit-post
   28   34
           https://www.shopify.com/blog/119995717-findlay-hats-viral-reddit-post
                                                   20
                                                    FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                               FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               21 of2177of 77
                                                                           Page
                                                                              Page
                                                                                ID #:400
                                                                                    ID
                                      #:596


    1            71.   The below screenshot from Reddit’s advertising page shows Reddit
    2   directing potential advertisers to find subreddits (“example communities”) that will
    3   allow the advertiser to “display your ad to the right audience based on a user’s
    4   browsing behavior on Reddit.”35
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18            72.   Reddit also displays advertising on users’ “home feeds,” which means
   19   that users see those advertisements in conjunction with posts from the subreddits they
   20   have joined or subscribed to, whether or not they go directly to the subreddits.36
   21            73.   Reddit’s minimum spend for an advertising campaign is $5, and it costs
   22   $0.75 per thousand-page views, which means that advertisers want to target
   23   subreddits that get enough page views to be eligible for advertising. There are tools
   24   like RedditList and FrontPageMetrics that help advertisers identify the subreddits
   25   that are most likely to generate views, making their advertising campaigns
   26   worthwhile.
   27
        35
             https://advertising.reddithelp.com/en/categories/targeting/targeting-interest
   28   36
             https://advertising.reddithelp.com/en/categories/creating-ads/ad-placements
                                                     21
                                                      FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                                 FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               22 of2277of 77
                                                                           Page
                                                                              Page
                                                                                ID #:401
                                                                                    ID
                                      #:597


    1         74.    A     number     of    the    subreddits    recently    highlighted     on
    2   frontpagemetrics.com are clearly targeting users interested in child pornography. For
    3   example, among Reddit’s recent most popular subreddits are:              r/LegalTeens,
    4   r/Dirty18girls, r/collegesluts, r/TooCuteForPorn, r/Female18, r/barelylegalteens,
    5   r/Gonewild18, r/18nsfw, r/xsmallyounggirls, r/YoungNiceGirls, r/teensdirtie,
    6   r/youngporn,      r/TeenBeauties,    r/YoungExoticHoes,       r/YoungGirlsGoneWild,
    7   r/18yoGirls, and r/teensrdirty.
    8         75.    The more views Reddit gets, the more advertiser interest it has, and the
    9   more revenue it generates. By encouraging as much content to remain on Reddit as
   10   possible, turning a blind eye to subreddits that are obviously geared toward child
   11   pornography, and failing to train moderators to limit child pornography on Reddit,
   12   Reddit continues to focus on its number one goal: profit.
   13                3.     Reddit’s Knowingly Fails to Moderate Content
   14         76.    In an effort to attract attention, revenues, and other benefits, users post
   15   content that generates traffic. Often this content is CSEM.
   16         77.    Reddit knowingly participates in and capitalizes on this user interest.
   17         78.    The Washington Post has described how Reddit has a “dense hierarchy
   18   of volunteers” and employs a “handful” of “community managers” to oversee them.37
   19         79.    In August 2020, Reddit started beta testing a new program to train and
   20   certify moderators. It has councils of moderators it consults with and offers resources
   21   to guide the volunteers. For example, volunteer moderators can request help from
   22   teams of experienced moderators.38
   23         80.    Although Reddit claims the goal of content moderation is to locate and
   24   prevent the sharing of child pornography and other illegal material, the truth is that
   25   Reddit’s focus is maximizing revenue. Reddit is known for its laissez-faire approach
   26
        37
            https://www.washingtonpost.com/news/the-intersect/wp/2014/09/03/does-reddit-
   27   still-have-a-child-porn-problem/
        38
             https://www.washingtonpost.com/technology/2020/08/25/volunteer-moderators-
   28   2020/
                                                   22
                                                    FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                               FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               23 of2377of 77
                                                                           Page
                                                                              Page
                                                                                ID #:402
                                                                                    ID
                                      #:598


    1   to content moderation, which means that Reddit tries to ban as little content as
    2   possible.
    3            81.   Reddit claims to have “dedicated teams that enforce [its] site-wide
    4   policies, proactively go after bad actors on the site, and create engineering solutions
    5   to detect and prevent them in the future.” It purports to “continue to strengthen the
    6   measures [it] has in place to prevent or limit the impact of policy-breaking activity,
    7   which combine technology tools with human review and moderation.”39 Despite
    8   Reddit’s opportunities to monitor the content on subreddits, Reddit has repeatedly
    9   failed to take action.
   10            82.   Reddit claims on its website that it “prohibits any sexual or suggestive
   11   content involving minors or someone who appears to be a minor.” Reddit does not
   12   make a commitment to users that it will immediately remove sexual or suggestive
   13   content involving minors and only provides users with an opportunity to “report”
   14   content that sexualizes minors. The reporting tool merely allows a user to link to a
   15   post and check a box that says “it’s sexual or suggestive content involving minors.”
   16   There is no opportunity for a user to explain to Reddit why the content is child
   17   pornography, and the user has to rely on a Reddit administrator or moderator to
   18   decide whether to remove the content. Because Reddit’s business model profits from
   19   sexual videos and images featuring underage victims by sending users and ad dollars
   20   to the site, Reddit rarely removes such content. Indeed, Plaintiffs have been trying
   21   with limited success to have the sexual content featuring them (or their daughters)
   22   removed from Reddit. What Reddit is actually doing is providing the window-
   23   dressing of content moderation to satisfy the general public that it is operating a safe
   24   platform while in practice shielding illegal content through non-enforcement of its
   25   policies. Again, the reason for this is to maximize traffic on its website and boost
   26   revenues.
   27
   28   39
             https://www.vice.com/en/article/7k9ka4/girls-do-porn-doxing-reddit-banned
                                                    23
                                                     FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                                FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               24 of2477of 77
                                                                           Page
                                                                              Page
                                                                                ID #:403
                                                                                    ID
                                      #:599


    1                4.     Reddit Facilitates Solicitation of CSEM
    2         83.    There are a troubling number of subreddits where users have been found
    3   soliciting or offering CSEM images via links to external websites and storage folders,
    4   like Discord.
    5         84.    Offers to trade CSEM images or videos have been identified on the
    6   following subreddits alone:
    7                    r/DiscordNudes/
    8                    r/Loredana
    9                    r/JerkOffToMySis
   10                    r/sirtykikgroups
   11                    r/dirtykikpals
   12                    r/Strokebuds
   13                    r/Wixbros
   14                    r/Deutschetributes
   15                    r/GermanTradesNSFW
   16                    r/Pervs_wickr
   17                    r/NicoleDobrikovHot/
   18         85.    For example, an image and note asking to trade “teen nudes” was posted
   19   to the r/Loredana subreddit by the user u/Asparagus-Straight.
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                  24
                                                   FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                              FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               25 of2577of 77
                                                                           Page
                                                                              Page
                                                                                ID #:404
                                                                                    ID
                                      #:600


    1         86.    Similarly, the following notes were posted by user u/Careless-Rub 2014
    2   to the subreddit r/Loredana. The photo solicitations (in German) include young teens
    3   (“jüngeren Teens”), photos of a user’s sister (“Schwester”), and trading teens “taboo-
    4   free” (“tabulos”).
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14         87.    As yet another example, the following messages were posted to the
   15   subreddit r/dirtykikgroups by the user u/Themainman9793:
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                  25
                                                   FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                              FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               26 of2677of 77
                                                                           Page
                                                                              Page
                                                                                ID #:405
                                                                                    ID
                                      #:601


    1         88.    The following messages in German offered to trade photos of teens
    2   (“Teens tauschen”) including “Young teens”:
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13         89.         Reddit permits its users to send each other private, direct messages.
   14   Reddit users use such private, direct messages to send each other information about
   15   how to access CSEM by, for example, including links to images containing CSEM.
   16   Reddit users sometimes arrange an exchange of money for access to CSEM over
   17   private, direct messages.
   18                5.       Reddit Facilitates Non-Consensual Use of Minor Images as
   19                         Fetishes
   20         90.    In addition to solicitation of CSEM, there are a number of subreddits
   21   where users have posted photos of minors without consent and/or used or solicited
   22   the use of photos for sexual purposes, like the creation of pornographic images and
   23   masturbation.
   24
   25
   26
   27
   28
                                                    26
                                                     FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                                FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               27 of2777of 77
                                                                           Page
                                                                              Page
                                                                                ID #:406
                                                                                    ID
                                      #:602


    1         91.    For example, the following post from subreddit r/NSFW_Tributes
    2   includes an offer to trade CSEM:
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13         92.    “Tribute” is a term used in the Reddit community for videos of users
   14   masturbating to videos or images of a person.
   15         93.    This post, from the same subreddit, invites respondents to post their
   16   “tribute” photos to the Instagram account of the minor female who was originally
   17   pictured:
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27         94.    This type of content has been identified on the following subreddits:
   28                   r/NSFW_Tributes
                                                  27
                                                   FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                              FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               28 of2877of 77
                                                                           Page
                                                                              Page
                                                                                ID #:407
                                                                                    ID
                                      #:603


    1                    r/JerkOffToMySis
    2                    r/GermanTradesNSFW
    3                    r/Deutschetributes
    4                    r/CockTributes
    5                    r/cumtributes
    6                    r/Cum_Tribute_Hub
    7                6.     There are Countless Instances of Subreddits that Target
    8                       Users Searching for CSEM
    9         95.    The extent of CSEM on Reddit is troubling. On public subreddits alone,
   10   there are countless instances of CSEM. The following 48 subreddits—some of which
   11   featured Plaintiffs’ (or their daughters’) images—are merely some of the examples
   12   of subreddits that target users seeking CSEM:
   13                    /r/jailbait/5
   14                    /r/barelylegalteens
   15                    /r/LegalTeensGW
   16                    /r/18nsfw
   17                    /r/worldpolitics640
   18                    /r/18_Plus_NSFW/
   19                    /r/hentai_irl
   20                    /r/dirtysmall
   21                    /r/FauxBait
   22                    /r/petite
   23                    /r/aa_cups/
   24                    /r/smallboobs
   25
   26   40
           According to various Reddit posts, more than a year ago the r/worldpolitics
   27   subreddit was “taken over” by users posting pornographic images, some of which
        included CSEM.
   28
                                                 28
                                                  FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                             FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               29 of2977of 77
                                                                           Page
                                                                              Page
                                                                                ID #:408
                                                                                    ID
                                      #:604


    1                   /r/downblouse/
    2                   /r/TeenBeauties
    3                   /r/petite/
    4                   /r/2000sGirls
    5                   /r/Teenpussyx/
    6                   /r/TooCuteForPorn
    7                   /r/InnocentlyNaughty/
    8                   /r/GoneWildCD
    9                   /r/talkedintoit/
   10                   /r/adorableporn
   11                   /r/funsized
   12                   /r/xsmallgirls
   13                   /r/Amateur
   14                   /r/gonewild
   15                   /r/PetiteGoneWild
   16                   /r/Nsfw_Amateurs
   17                   /r/LegalTeens
   18                   /r/youngporn
   19                   /r/Gonewild18
   20                   /r/IndianTeens
   21                   /r/18_19
   22                   /r/YoungPrettyHoes
   23                   /r/18nsfw
   24                   /r/snapleaks
   25                   /r/Upskirt
   26                   /r/Nude1819
   27                   /r/TinyTits
   28                   /r/Omeglesex/
                                                 29
                                                  FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                             FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               30 of3077of 77
                                                                           Page
                                                                              Page
                                                                                ID #:409
                                                                                    ID
                                      #:605


    1                   /r/DirtySnapchat
    2                   /r/SnapchatSext
    3                   /r/collegesluts
    4                   /r/Photobucket
    5                   /r/ratemynudebody
    6                   /r/NSFWKikGroups
    7                   /r/Creepshots
    8         96.    An image posted by u/ExiledLuucifer696969 to the subreddit
    9   r/JerkOffToMySis indicates that the photo is of a nude, pubescent female in the
   10   shower with her breasts visible. The photo appears to have been taken surreptitiously
   11   and includes an offer by the user to provide additional videos.
   12         97.    Similarly, an image posted by the user u/BearBang96 to the subreddit.
   13   r/WixBros includes the text “u18,” suggesting that the subject is under 18 years old.
   14         98.    There are also a number of comments regarding explicit photos
   15   demonstrating Reddit users’ awareness that the subjects are underage. The below
   16   comments by user u/Remarkable-Industry4 suggest that he knows the female who
   17   posted and that she is 15 years old.
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                  30
                                                   FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                              FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               31 of3177of 77
                                                                           Page
                                                                              Page
                                                                                ID #:410
                                                                                    ID
                                      #:606


    1         99.    As another example, a post on the subreddit r/PetiteNSFW links to
    2
        external video content, and user comments indicate that the subject of the CSEM was
    3
    4   “proven before to have been underage when this was filmed,” admitting that it is

    5   “[l]egally speaking” “child porn.” The posting user suggested that Reddit had
    6
        previously banned the user from another subreddit for posting the same CSEM on
    7
    8   the other subreddit, but was not banned from Reddit altogether. Moreover, the post
    9   demonstrates that Reddit permitted the continued posting of an image known to be
   10
        CSEM.
   11
   12
              100. Another post on the same r/PetiteNSFW subreddit is titled “Homemade
   13
   14   Sex Tape with a Very Cute Amateur teen,” and links to sexually explicit video

   15   content. There is no indication of any effort by Reddit to verify the subjects’ ages or
   16
        mutual consent to the video being posted. The user who posted the video has been
   17
   18   suspended, but Reddit has not removed the CSEM post from its website.

   19         101. As      another    example,     multiple    posts    on    the    subreddit
   20
        r/DadWouldBeProud feature sexually explicit videos and/or images of young female
   21
   22   subjects, in which multiple users comment that the subjects appear to be minors.

   23         102. Multiple posts on the subreddit r/LegalTeensGW also feature sexually
   24
        explicit images of nude or partially clothed young female subjects, with users
   25
   26   commenting on the fact that they appear to be underage.

   27
   28
                                                   31
                                                    FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                               FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               32 of3277of 77
                                                                           Page
                                                                              Page
                                                                                ID #:411
                                                                                    ID
                                      #:607


    1           103. There are additional instances of CSEM on the subreddits r/Pervs_wickr
    2
        and r/sTrokebuds.
    3
    4           104. These images are only a small sample of the content available on Reddit,
    5   and do not encompass the content on private subreddits, or sent through private,
    6   direct messages where CSEM is likely even more prevalent.
    7           105. In response to the proliferation of CSEM and other content in violation
    8   of Reddit’s purported rules, various subreddits have highlighted offensive content:
    9                    u/Solocro wrote: r/familyincest filled with cp41 looking at the
   10                     person that posted those vides shows that they have posted in
   11                     different subs too
   12                    u/worldbuilder3 wrote: r/nolimit cp
   13                    u/Anongraffiti wrote: r/kittyashleeee about the 13 year old girl Well
   14                     well well looks like another one if this damn 13 year old keep
   15                     popping up. Although this one looks very very new You know what
   16                     to do also. The owner is u/ Thegoose0607 Another is u/
   17                     Status_Computer4519 definitely a burner account Also in
   18                     r/discordnudes a user by the name u/ wet_blanket304 was asking
   19                     for nudes if Ms Ashley 13 days ago His account doesn’t seem to be
   20                     a burner.
   21                    u/GrainGang wrote: r/snapchatnudetraders Most recent post has a
   22                     degenerate [sic] asking for snaps of porn/lewd snaps of minors
   23                    u/spidermon05 wrote: r/Cynnett2 posts CP and nudes of a minor
   24                     she’s 17 and they have videos of her from when she was 14-15 on
   25                     there too. i know she’s underage because she lives in my city,
   26
   27
   28   41
             “cp” is a common term for CSEM (“child pornography”).
                                                   32
                                                    FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                               FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               33 of3377of 77
                                                                           Page
                                                                              Page
                                                                                ID #:412
                                                                                    ID
                                      #:608


    1                     everyone knows about how she has an OF as a minor. please report
    2                     r/Cynnett2, it is CP without a doubt.
    3                    u/Guuguuff22 wrote:        r/gabriellaSaraivahNSFW contains nude
    4                     images of a 16 years old
    5                7.     Reddit Has a History of Moderator Negligence and Abuse
    6         106. Reddit’s internal security has been compromised by its choice to rely on
    7   unpaid moderators, which fail to enforce the standards that are supposed to protect
    8   Reddit users and others. In contrast to other technology and social media firms,
    9   which employ “armies” of paid moderators and contractors trained to sift through
   10   content for policy violations or illegal material, Reddit’s “crowdsourced” approach
   11   is intentionally ill-equipped to deal with the problem at hand. This is shocking given
   12   the substantial revenue and “valuation” attributed to Reddit, which was recently
   13   reported to be $6 billion.42
   14         107. There are limited options for users to report poor moderation. Reddit’s
   15   online support site43 allows users to “submit a request” for assistance and includes
   16   “File a Moderator Complaint” in the drop-down menu. According to a Reddit
   17   administrator, “more than 99%” of these reports are not actionable.44
   18         108. Numerous users have likewise complained about Reddit administrator
   19   response times and effectiveness.45 The tools available to report poor moderation are
   20   not effective. Reddit administrators are frequently slow to respond to user reports
   21   and in many cases, like Plaintiffs’ cases, they fail to “actually enforce the health
   22   community rules.” The administrative team is understaffed, and moderators have
   23
   24   42
           https://www.cnbc.com/2021/02/09/reddits-valuation-doubles-to-6-billion-after-
   25   new-250-million-funding-round-.html
        43
            https://reddit.zendesk.com/hc/en-us/requests/new
   26   44
           https://www.reddit.com/r/announcements/comments/gxas21/upcoming_changes_t
   27   o_our_content_policy_our_board/ft08 mel/
        45
           https://old.reddit.com/r/ModSupport/comments/9h7w7u/reddithelpcom_now_has
   28   _a_moderator_complaint_form/
                                                     33
                                                     FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                                FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               34 of3477of 77
                                                                           Page
                                                                              Page
                                                                                ID #:413
                                                                                    ID
                                      #:609


    1   noted their difficulty in communicating with administrators about issues impacting
    2   their communities or their role.
    3         109. One Reddit administrator noted that members of the team can be on
    4   different schedules, so “it’s a bit of back and forth waiting” to address issues being
    5   reviewed by multiple team members.46 The administrator also said “unfortunately
    6   sometimes tickets do get lost in the shuffle.”
    7         110. Claims of moderator abuse are well documented in several subreddits,
    8   including r/modsbeingdicks, r/watchredditdie, and r/subredditcancer. Many of these
    9   posts identify seemingly arbitrary behavior by moderators that violate the Moderator
   10   Guidelines. Plaintiffs’ own experiences (and the experiences of their daughters)
   11   highlight this problem. Indeed, the subreddit moderator(s) for many of the subreddits
   12   featuring CSEM with images of Jane Doe 1 and the other Plaintiffs’ daughters
   13   appeared to be the same individual(s) that had obtained those images, in many cases
   14   through extortion of Plaintiffs’ daughters, in the first place.
   15         111. Reddit has a history of failing to take action until controversial content
   16   is reported in media sources. Several posts have indicated that Reddit will not
   17   remove problematic subreddits unless they gain media or celebrity attention, or if
   18   Reddit receive legal documentation. One post, dated June 14, 2018, contained a list
   19   of “problematic subreddits,’ several of which claim to feature “young looking”
   20   subjects in a sexualized context.47 This list was assembled with the intent of sending
   21   it to the media so it could gain enough attention to get Reddit to shut the subreddits
   22   down. As of April 1, 2021, all subreddits on that list were still active, and many
   23   continue to be active as of July 6, 2021.
   24
   25   46
           https://www.reddit.com/r/ModSupport/comments/bzpka6/how_understaffed_are_t
   26   he_admins/er5j6xx/
        47
   27       The original post has been deleted, but it has been preserved as a comment at
        https://www.reddit.com/r/Drama/comments/8r7qfj/terfs_are_trying_to_ban_pornog
   28   raphy_off_of_reddit/eb444kx.
                                                    34
                                                     FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                                FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               35 of3577of 77
                                                                           Page
                                                                              Page
                                                                                ID #:414
                                                                                    ID
                                      #:610


    1         112. In many instances, moderators have claimed to remove CSEM content
    2   only to have Reddit respond that the content “doesn’t violate Reddit’s Content
    3   Policy.”48 Even when Reddit does agree with a moderator’s decision to flag content
    4   for sexualizing minors, there are claims that the posts in question remain online and
    5   accessible despite multiple reports and acknowledgement from Reddit stating they
    6   have investigated and “actioned” the content.49
    7         113. There are also reports of users receiving only temporary bans from the
    8   site for posting content flagged as sexualizing a minor, and regaining full access to
    9   their account after a few days, in addition to posts being incorrectly flagged and
   10   actioned.50 Conversely, a user claimed that they reported an account posting what
   11   appeared to be underage content, and the account remained online.51
   12         114. Reddit obtains information about its users—such as their “IP logs
   13   (including registration IP)” and “email address”—that it could use to prevent banned
   14   users from opening new accounts with different user names.52 As demonstrated by
   15   the experiences of Plaintiffs—who were revictimized by the same apparent
   16   individuals on Reddit, using new user names after the few times the individuals’
   17   usernames have been banned—Reddit chooses not to use that information to
   18   permanently ban distributors of CSEM from its websites.
   19
   20
   21
   22
        48
   23       https://www.reddit.com/r/modhelp/comments/m5ltrb/reddit_ok_with_sexualizati
        on_of_minors/
   24   49
           https://www.reddit.com/r/modhelp/comments/kv54p7/what_to_do_about_a_broke
   25   n_cploli_reporting_system/
        50
           https://www.reddit.com/r/help/comments/kswyyo/why_arent_sexualization_of_m
   26   inors_posts_deleted/
        51
   27      https://www.reddit.com/r/WatchRedditDie/comments/fwlwpd/had_my_account_p
        ermanently_suspended_for/
   28   52
            https://www.redditinc.com/policies/guidelines-for-law-enforcement
                                                  35
                                                   FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                              FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               36 of3677of 77
                                                                           Page
                                                                              Page
                                                                                ID #:415
                                                                                    ID
                                      #:611


    1                8.     Reddit Has Admitted That Videos Featuring Underage
    2                       Persons Are Some Of The Most Popular/Sought-After
    3                       Content On Reddit
    4          115. The more controversial the subreddit, the more attention the subreddit
    5   receives. The more attention the subreddit receives, the more revenue Reddit
    6   generates. Perhaps the best example is the /r/jailbait subreddit, which was removed
    7   in 2011 after Anderson Cooper of CNN devoted a segment of his program to
    8   condemning the subreddit and criticizing Reddit for hosting it. The “jailbait”
    9   subreddit was heralded in the Reddit community as the chosen “subreddit of the year”
   10   in the “Best of reddit” user poll in 2008 and at one point, jailbait was the second most
   11   common searched term on the site.53
   12          116. Reddit’s general manager, Erik Martin, defended the subreddit by
   13   saying: “We’re a free speech site with very few exceptions (mostly personal info)
   14   and having to stomach occasional troll reddit like /r/picsofdeadkids or morally
   15   questionable reddits like /r/jailbait are part of the price of free speech on a site like
   16   this.”54
   17          117. Reddit “will not ban questionable subreddits” because it sees itself as
   18   “the government of a new type of community” in which “[a]ctions which are morally
   19   objectionable or otherwise inappropriate” are tolerated.55
   20          118. While Reddit’s executives may be content to have “morally
   21   questionable reddits,” the law prohibits it from knowingly profiting from sex
   22   trafficking, which is what Reddit is doing here.
   23
   24
   25
   26
        53
           https://web.archive.org/web/20121012213707/http://gawker.com/5950981/unmas
   27   king-reddits-violentacrez-the-biggest-troll-on-the-web
        54
            https://www.dailydot.com/society/reddit-beatingwomen-misogyny-images/
   28   55
            https://redditblog.com/2014/09/06/every-man-is-responsible-for-his-own-soul/
                                                    36
                                                     FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                                FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               37 of3777of 77
                                                                           Page
                                                                              Page
                                                                                ID #:416
                                                                                    ID
                                      #:612


    1         C.     Reddit Knows That Its Websites Are Known For Sex Trafficking
    2                Activity
    3         119. This is not a situation where Reddit can credibly claim ignorance.
    4   Reddit has itself admitted that it is aware of the presence of child pornography on its
    5   website.
    6         120. In December 2018, Reddit employee Marta Gossage explained to
    7   Insider that, as part of her daily routine, after waking up early in her apartment on
    8   Manhattan’s Upper West Side, she’d spend an hour or more checking in on recently
    9   problematic subreddits, “such as whatever was bubbling up at the time in the
   10   Violentacrez universe, say, r/picsofdeadfailbait, his attempt to outfilth r/jailbait,
   11   which was now banned.”56 Another employee, Erik Martin, likewise explained that
   12   he was responsible for dealing with the more “grisly content” including “sexualized
   13   images of minors.”57
   14         121. Since 2019, but not before,58 Reddit has claimed in an annual
   15   “transparency report” to use PhotoDNA technology for images, as well as YouTube
   16   CSAI technology for videos, to locate CSEM on its websites.59 These are automated
   17   image-recognition technologies used for detecting child pornography. Companies
   18   like Reddit are legally required to report CSEM to NCMEC, which maintains a
   19   database of known CSEM.60, 61 From that database, NCMEC creates unique “hashes”
   20   that represent the CSEM, and can be used with image-recognition technologies to
   21   automatically identify other instances (or near instances) of those same images and
   22   videos. 62 For example, “PhotoDNA is able to compare the attributes of any given
   23
   24   56
             https://www.businessinsider.com/reddit-moderators-jobs-and-the-early-days-of-
        reddit-2018-10
   25   57
           Id.
        58
           https://www.redditinc.com/policies/transparency-report-2018
   26   59
           https://www.redditinc.com/policies/transparency-report-2019
        60
            https://www.justice.gov/opa/pr/acting-ag-and-five-country-statement-temporary-
   27   derogation-eprivacy-directive-combat-child
        61
           https://en.wikipedia.org/wiki/PhotoDNA
   28   62
           https://en.wikipedia.org/wiki/PhotoDNA
                                                   37
                                                    FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                               FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               38 of3877of 77
                                                                           Page
                                                                              Page
                                                                                ID #:417
                                                                                    ID
                                      #:613


    1   images with those of illegal images to seek out matches,” and “much of the process
    2   is entirely automated and hands-off.”63
    3         122. PhotoDNA has been available, for free, to qualified organizations since
    4   2014.64 On information and belief, Reddit did not begin using PhotoDNA, or any
    5   other image-recognition technologies to identify CSEM, until it disclosed that use for
    6   the first time in its 2019 “transparency report.”
    7         123. Reddit does not use PhotoDNA widely to automatically locate CSEM
    8   images and videos among all the images and videos distributed on its websites. The
    9   experiences of Plaintiffs (and their daughters), as described below, confirms this. Had
   10   Reddit been appropriately using image-recognition technologies to automatically
   11   locate and remove known CSEM, Reddit would have automatically located and
   12   removed the known CSEM images depicting Plaintiffs and/or their daughters.
   13   Instead, due to Reddit’s tacit approval of CSEM on its websites, Plaintiffs have been
   14   forced to manually review degrading subreddits at length, exacerbating their
   15   victimization and distress, in order to manually locate and report CSEM.
   16         124. Although Reddit is required to report CSEM to NCMEC, it dramatically
   17   underreports known instances of CSEM to NCMEC’s Cyber Tipline. For example,
   18   although Reddit was one of the most popular websites in the world in 2019—with
   19   430 million monthly active users and 199 million posts65—and although, as described
   20   herein, Reddit’s websites were rife with CSEM, Reddit only made 724 CSEM reports
   21   to NCMEC in 2019.66
   22         125. Beyond its own purported monitoring, there are various other ways in
   23   which Reddit has been made aware of the fact that its platform has become a go-to
   24   home for child pornography.
   25
        63
           https://betanews.com/2015/07/17/microsoft-photodna-weeds-out-illegal-child-
   26   porn-and-abuse-images/
        64
            https://en.wikipedia.org/wiki/PhotoDNA
   27   65
            https://redditblog.com/2019/12/04/reddits-2019-year-in-review/
        66
           https://www.missingkids.org/content/dam/missingkids/gethelp/2019-reports-by-
   28   esp.pdf
                                                   38
                                                    FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                               FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               39 of3977of 77
                                                                           Page
                                                                              Page
                                                                                ID #:418
                                                                                    ID
                                      #:614


    1                1.     The Presence Of Underage Pornography Is Obvious From
    2                       Language On Reddit’s Own Website
    3         126. To start, Reddit need go no further than the language used on its own
    4   website.
    5         127. For example, until Reddit came under pressure to take them down, it
    6   was home to such subreddits as:
    7                    /r/teen_girls
    8                    /r/TeenGirls
    9                    /r/pro_teen_models
   10                    /r/preteen_girls
   11                    /r/JailbaitArchives
   12                    /r/JailbaitVideos
   13                    /r/TrueJailbait
   14                    /r/niggerjailbait
   15                    /r/ChestyBait
   16                    /r/bustybait
   17                    /r/cutegirls
   18                    /r/asianjailbait
   19                    /r/JustTeens
   20                    /r/JailbaitJunkies
   21                    /r/jailbait_nospam
   22                    /r/jailbaitgw
   23                    /r/nudistbeach
   24                    /r/Purenudism
   25                    /r/teens
   26                    /r/Thenewjailbait
   27                    /r/trapbait
   28                    /r/malejailbait
                                                 39
                                                  FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                             FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               40 of4077of 77
                                                                           Page
                                                                              Page
                                                                                ID #:419
                                                                                    ID
                                      #:615


    1
                         /r/malejailbaitarchives
    2
                         /r/lolicon
    3
                         /r/shotacon
    4
                         /r/assbait
    5
                         /r/preteen_boys
    6
                         /r/photobucketplunder
    7
                         /r/AngieVarona
    8
                         /r/picsofdeadjailbait67
    9
                     2.     Presence Of Underage Pornography Brought To Reddit’s
   10
                            Attention Via Users
   11
              128. Users of Reddit, not to mention child pornography victims and their
   12
        families, have also notified Reddit of the presence of child pornography on their
   13
        website.
   14
              129. In 2012, a user explained: “I emailed an admin about a preteengirls
   15
        thread EXPLICITLY showing photos of child porn.” The Reddit administrator
   16
        responded “thanks” and “[n]othing was done, NOTHING, which is what I expected.68
   17
              130. Similarly, in the comments on the thread relating to Reddit’s site-wide
   18
        rules regarding sexualization of minors, many users commented on a number of
   19
        subreddits that featured child pornography, including one subreddit that featured a
   20
        fourteen-year-old that had existed for almost four years.
   21
              131. As yet further examples, a moderator, elis8, commented on how the
   22
        subreddit r/starlets “was a source of all my troubles for years and it’s still up even
   23
        though it’s literally created to sexualize minors.” And another user explained that
   24
        the subreddit “r/ratemeteen is basically a virtual pedophile ring.”
   25
   26
   27   67
           https://www.reddit.com/r/blog/comments/pmj7f/a_necessary_change_in_policy/
        68
            https://www.washingtonpost.com/news/the-intersect/wp/2014/09/03/does-reddit-
   28   still-have-a-child-porn-problem/
                                                    40
                                                    FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                               FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               41 of4177of 77
                                                                           Page
                                                                              Page
                                                                                ID #:420
                                                                                    ID
                                      #:616


    1            132. Finally, a September 2020 story in The U.S. Sun details how a Reddit
    2   user and moderator recently confessed—on Reddit—to being obsessed with child
    3   pornography. He had joined a subreddit known as PedoGate that apparently was
    4   about bringing justice to children, but after police showed up at this user’s house,
    5   Reddit eventually took the subreddit down as it turned out to be promoting “sexually
    6   suggestive content involving minors.”69
    7                  3.    Presence Of Underage Pornography Brought To Reddit’s
    8                        Attention Via Third-Party Reporting
    9            133. Media outlets have also placed Reddit on notice of the presence of child
   10   pornography its platform.
   11            134. The mainstream media began covering Reddit’s child pornography
   12   problem back in October 2011, following Anderson Cooper’s detailed coverage of
   13   the darker side of the Reddit message boards. In particular, Mr. Cooper zeroed in on
   14   a subreddit known as r/jailbait, which was at the time home to more than 20,000
   15   users.
   16            135. On October 12, 2014, Gawker published an article exposing the
   17   moderator of r/jailbait, entitled “Unmasking Reddit’s Violentacrez, The Biggest Troll
   18   on the Web.” As reported by Gawker, the subreddit r/jailbait was “dedicated to
   19   sexualized images of underage girls” and Violentacrez and his fellow moderators
   20   worked hard to make sure very girl on jailbait was underage, diligently deleting any
   21   photos whose subjects seemed older than 16 or 17.”70
   22            136. On September 3, 2014, The Washington Post published an article
   23   reporting on the “Celebgate” spectacle, which included naked photos of Olympic
   24   gymnast McKayla Maroney—taken while she was underage—being posted on the
   25   subreddit /r/thefappening. The article concludes that “Reddit still hosts virtually
   26
        69
           https://www.the-sun.com/news/1503509/reddit-pedogate-banned-moderator-
   27   addicted-child-porn/
        70
           https://gawker.com/5950981/unmasking-reddits-violentacrez-the-biggest-troll-on-
   28   the-web
                                                    41
                                                     FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                                FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               42 of4277of 77
                                                                           Page
                                                                              Page
                                                                                ID #:421
                                                                                    ID
                                      #:617


    1   every kind of fifth and depravity you can conceive of – and probably quite a bit that
    2   you can’t.” Including “rape porn”, “collections of dead children” and “many, many
    3   nude photographs of women who appear to just at, if not under, the age of majority.”71
    4         137. On April 28, 2020, BuzzFeed.News reported how a TikTok sensation
    5   found nude images that she had taken when was 17 on Reddit. The now-defunct
    6   subreddit created to share the images was the fastest growing subreddit on April 3 of
    7   that year, making it impossible for Reddit to have not known about it.72
    8         138. On September 24, 2020, Rolling Stone published an article entitled:
    9   “How TikTok Teens are Ending Up on Pornhub,” explaining that these underage
   10   images are finding their way onto not only traditional porn websites, but also
   11   Reddit.73
   12         139. More recently, on December 4, 2020, New York Times opinion
   13   columnist Nicholas Kristof published a detailed piece entitled “The Children of
   14   Pornhub.” While the focus of the article was the presence of child pornography on
   15   various pornographic websites, Mr. Kristof explained: “Depictions of child abuse
   16   also appear on mainstream sites like Twitter, Reddit and Facebook.”74
   17                4.    Presence Of Underage Pornography Brought To Reddit’s
   18                      Attention Via Advocacy Groups
   19         140. Advocacy groups have devoted significant resources to bringing
   20   attention to the ubiquitous problem of child pornography on Reddit.
   21         141. Most notably, since 2013, the National Center on Sexual Exploitation
   22   has published “The Dirty Dozen List”—an annual campaign calling out twelve
   23   mainstream entities for facilitating or profiting from sexual abuse and exploitation.
   24
        71
            https://www.washingtonpost.com/news/the-intersect/wp/2014/09/03/does-reddit-
   25   still-have-a-child-porn-problem/
        72
           https://www.buzzfeed.com/cameronwilson/tiktok-underage-nudes-leaked-
   26   harassment
        73
           https://www.rollingstone.com/culture/culture-news/tiktok-dance-pornhub-
   27   nonconsensual-porn-1064794/
        74
           https://www.nytimes.com/2020/12/04/opinion/sunday/pornhub-rape-
   28   trafficking.html
                                                  42
                                                   FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                              FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               43 of4377of 77
                                                                           Page
                                                                              Page
                                                                                ID #:422
                                                                                    ID
                                      #:618


    1   In 2021, Reddit earned a spot on the list. As explained by the Center: “child sexual
    2   abuse material is also easily found on the site because Reddit refuses to institute
    3   strong polices and, despite being worth $6 billion, refuses to spend money on
    4   moderators and technology solutions to reduce sexual abuse and exploitation material
    5   surfacing on their site.”75
    6            142. In sum, Reddit fully understands and markets itself as a gateway of the
    7   internet, and while discovery will reveal the full extent to which Reddit is aware of
    8   the existence of child pornography being trafficked through its own websites, there’s
    9   simply no question it is aware of the staggering flow of child pornography over the
   10   world wide web as a whole, and yet it did little to nothing to prevent it. Indeed,
   11   Reddit was made aware of the specific CSEM depicting Plaintiffs and/or their
   12   daughters posted to its website, and although it had access to free technology to
   13   automatically locate and put an end to further distribution of that CSEM, it failed to
   14   do so.
   15   IV.      PLAINTIFFS’ EXPERIENCES (AND THE EXPERIENCES OF THEIR
   16            DAUGHTERS) AS VICTIMS OF DEFENDANTS’ SEX TRAFFICKING
   17
   18   Jane Doe 1
   19            143. Jane Doe 1 was in high school when her boyfriend created four videos
   20   of the two of them engaging in sexual intercourse. She was sixteen years old at the
   21   time the videos were recorded, and some of the videos were recorded without her
   22   knowledge let alone consent. She was induced to perform the sex acts depicted in
   23   the videos.
   24            144. The relationship ended when Jane Doe 1’s boyfriend pushed her out of
   25   his moving car onto the street, dragging her until she was able to free herself.
   26
   27
   28   75
             https://endsexualexploitation.org/reddit/
                                                     43
                                                         FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                                    FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               44 of4477of 77
                                                                           Page
                                                                              Page
                                                                                ID #:423
                                                                                    ID
                                      #:619


    1         145. After the relationship ended, Jane Doe 1 learned from a mutual friend
    2   that her ex-boyfriend had posted multiple videos and images online of the two of
    3   them engaging in sexual intercourse. Jane Doe 1 is clearly identifiable in the videos
    4   and images, which were posted to various websites, including Reddit, from the period
    5   of December 2019 to the present.
    6         146. The postings were accompanied by crude, disparaging, misogynistic
    7   and/or racist remarks. As just one example, the posting would often be accompanied
    8   with words such as “Asian” and “slut.” As another example, some of the posts
    9   encouraged other Reddit users to film themselves masturbating to the images—which
   10   again were pictures of an underage Jane Doe 1 taken without her knowledge let alone
   11   consent—and then post those videos to Reddit.
   12         147. Jane Doe 1’s trafficker would communicate with other Reddit users
   13   regarding the distribution of child pornography. He would send messages to other
   14   users relating to sharing photos to get more “exposure”. He would also entice users
   15   to perform “tributes” in exchange for sexually explicit videos and images.
   16         148. As soon as she became aware of the posts on Reddit, Jane Doe 1
   17   immediately reported them to the moderators on the individual subreddits. In many
   18   of her communications, she made clear that she was the woman in the videos, that
   19   she was underage at the time they were made, and that she had never consented to
   20   their production, let alone dissemination online. For these reasons, she asked that
   21   they be taken down immediately.
   22         149. Each time she brought the matter to Reddit’s attention, it took days
   23   before anything was done.     The material would come down only to be reposted
   24   within minutes.
   25         150. At some point, Jane Doe 1 learned that Reddit cares more about DMCA
   26   violations than child pornography. While she had started off by telling moderators
   27   that the content included child pornography, and that it was non-consensual, she
   28   noticed she got better responses when she added that there was a copyright issue.
                                                  44
                                                   FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                              FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               45 of4577of 77
                                                                           Page
                                                                              Page
                                                                                ID #:424
                                                                                    ID
                                      #:620


    1   That is, Reddit’s moderators cared more and responded more quickly to a message
    2   flagging a possible copyright concern, than a message flagging non-consensual child
    3   pornography.
    4         151. Worse yet, because Reddit has zero policy in place for preventing the
    5   posting of this type of content, even after it has been specifically flagged for Reddit,
    6   whenever Reddit would finally agree to remove a post, Jane Doe 1’s ex-boyfriend
    7   would simply post anew, often to the exact same subreddit. When Jane Doe 1 was
    8   finally successful in having her ex-boyfriend’s Reddit account banned, Reddit
    9   permitted him to simply make a new account and he was once again free to post all
   10   the child pornography he liked.
   11          152. Because Reddit refused to help, it fell to Jane Doe 1 to monitor no less
   12    than 36 subreddits—that she knows of—which Reddit allowed her ex-boyfriend to
   13    repeatedly use to repeatedly post child pornography. This is despite the fact that, as
   14    Reddit well knew, throughout this time her ex-boyfriend uploaded the content from
   15    the identical IP address.
   16         153. To be clear, Reddit’s refusal to act has meant that for the past several
   17   years Jane Doe 1 has been forced to log on to Reddit and spend hours looking through
   18   some of its darkest and most disturbing subreddits so that she can locate the posts of
   19   her underage self and then fight with Reddit to have them removed. She does this
   20   often, and her effort continues to this day. Despite these incredible efforts, without
   21   Reddit’s assistance the situation is hopeless.
   22         154. The circulation of the videos and images, and the effort she has had to
   23   undertake to both locate them and negotiate with Reddit to have them removed, has
   24   caused Jane Doe 1 great anxiety, distress and sleeplessness. She has had recurring
   25   thoughts of contemplating suicide and feelings of hopelessness, resulting in
   26   withdrawing from school and seeking therapy.
   27         155. Reddit financially benefitted from Jane Doe 1’s trafficking in the form
   28   of increased traffic to the subreddits on which Jane Doe 1’s videos and images were
                                                   45
                                                    FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                               FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               46 of4677of 77
                                                                           Page
                                                                              Page
                                                                                ID #:425
                                                                                    ID
                                      #:621


    1   posted, as well as the increased traffic to Reddit generally, which led to increased
    2   advertising revenue for Reddit.
    3
    4   John and Jane Doe No. 2
    5         156. Plaintiffs John and Jane Doe No. 2 are the parents of a 15-year-old girl
    6   who bring this suit on her behalf pursuant to Rule 17(c). In mid-2020, their daughter
    7   was the victim of a scam perpetrated by a Reddit user on a social media website. The
    8   Reddit user (or users) threatened their daughter by claiming he (or they) had
    9   compromising photographs of her (or would create fake ones) and manipulated her
   10   into sending more sexually explicit photos. The Reddit user(s) extorted her into
   11   sending approximately five sexually explicit photos of her various body parts, and
   12   obtained additional explicit photos of her from a third party. John and Jane Doe No.
   13   2’s daughter is clearly identifiable in these photographs, either because her face
   14   appears in the photos or because they include her social media username.
   15         157. The user(s) subsequently turned to Reddit, posting the child’s photos
   16   (including identifying information) on both existing subreddits dedicated to child
   17   pornography and subreddits he (or they) created for the same purpose.
   18         158. John and Jane Doe No. 2 and their minor child felt upset, devastated,
   19   and violated when they discovered the sexually explicit images on Reddit in
   20   November 2020, which they realized after their daughter received a barrage of
   21   “friend” requests on a social media site whenever her photos, including identifying
   22   information, were posted on Reddit.
   23         159. John and Jane Doe No. 2 reported this illegal content of their minor child
   24   to subreddit moderators and Reddit administrators. John and Jane Doe No. 2 have
   25   primarily reported this content through Reddit’s form content reporting link as
   26   “sexualization of minors” as well as “impersonation” when the Reddit user(s) posts
   27   their daughter’s photos pretending to be her.
   28
                                                  46
                                                   FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                              FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               47 of4777of 77
                                                                           Page
                                                                              Page
                                                                                ID #:426
                                                                                    ID
                                      #:622


    1         160. Reddit has made arbitrary and contradictory decisions about whether to
    2   remove sexually explicit photos of John and Jane Doe No. 2’s daughter from its site.
    3   In response to requests to remove the exact same photos, Reddit has at times (a)
    4   agreed the photos violate Reddit’s content policy, and removed them; (b) agreed the
    5   photos violate Reddit’s content policy, but failed to remove them despite representing
    6   that it “has taken action” to address the illegal content; and/or (c) determined the
    7   photos do not violate Reddit’s content policy, and declined to remove them.
    8         161. Indeed, despite Reddit having at times responded to John and Jane Doe
    9   2’s reports by confirming that the photos violate its content policy and that it “has
   10   taken action,” more than once, John and Jane Doe No. 2 have discovered that their
   11   child’s sexually explicit photos remain accessible from the very same link they
   12   reported, and which Reddit claimed to have taken action to address.
   13         162. Other times, Reddit has responded to a report about the exact same
   14   photo, posted on a different subreddit or reposted on the same subreddit, stating that
   15   the content doesn’t violate Reddit’s content policy. John and Jane Doe No. 2 are thus
   16   left to report the illegal content again and hope that Reddit reaches the correct
   17   conclusion.
   18         163. Still other times, John and Jane Doe No. 2 have received no response at
   19   all from Reddit that it has reviewed the content and decided—one way or the other—
   20   whether the illegal, underage content violates its policy. When this happens, John
   21   and Jane Doe No. 2 are forced to spend more time filing another complaint about the
   22   content.
   23         164. In addition to reporting directly to Reddit administrators using Reddit’s
   24   form content reporting link, John and Jane Doe No. 2 initially contacted the subreddit
   25   moderators where their child’s sexually explicit photos had been posted and
   26   requested their removal. The moderators’ responses were arbitrary, requesting
   27   exacting proof that their daughter was a minor and that the content had been posted
   28   or uploaded without her permission. At least one moderator observed that his or her
                                                  47
                                                   FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                              FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               48 of4877of 77
                                                                           Page
                                                                              Page
                                                                                ID #:427
                                                                                    ID
                                      #:623


    1   actions in removing content from one subreddit did nothing to remove the same
    2   content the moderator saw posted on other subreddits.
    3         165. John and Jane Doe No. 2 stopped contacting subreddit moderators when
    4   they realized that the Reddit user(s) who extorted their daughter had created his own
    5   subreddits, where he (or they) was almost certainly acting as the moderator. John
    6   and Jane Doe No. 2 learned that Reddit’s non-existent age, identity, and copyright
    7   verification procedures led to the perverse situation where they might be reporting
    8   CSEM to the person who had extorted and uploaded photographs of their daughter
    9   in the first place—facilitating a cycle of re-victimization. They feared that if they
   10   continued to contact subreddit moderators, they would unwittingly provide additional
   11   identifying information to the Reddit user(s) or allies that could put themselves and
   12   their daughter in harm’s way.
   13         166. John and Jane Doe No. 2 have reported their daughter’s photos to Reddit
   14   as illegal, underage content upwards of 100 times.
   15         167. John and Jane Doe No. 2 have banded together with a group of other
   16   parents whose children were also extorted by the same Reddit user(s) on social media
   17   to search for and report illegal photos of their minor children posted on Reddit and
   18   other sites. Those other parents include John and Jane Doe No. 3, who have
   19   repeatedly reported photos of John and Jane Doe No. 2’s daughter to Reddit, with
   20   similarly arbitrary responses from Reddit. Collectively, the parents have reported
   21   photos of John and Jane Doe No. 2’s daughter to Reddit hundreds of times in the last
   22   seven months.
   23         168. Because Reddit has zero policy in place for preventing the posting of
   24   this type of content, even after it has been specifically flagged for Reddit, whenever
   25   Reddit would finally agree to remove a post featuring CSEM of John and Jane Doe
   26   No. 2’s daughter, the Reddit user(s) would simply post anew, often to the exact same
   27   subreddit. To this day, every time John and Jane Doe No. 2 succeed in convincing
   28   Reddit to remove their child’s sexually explicit photos from its website, the Reddit
                                                  48
                                                   FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                              FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               49 of4977of 77
                                                                           Page
                                                                              Page
                                                                                ID #:428
                                                                                    ID
                                      #:624


    1   user(s) typically re-posts them within a day, sometimes to the same subreddit and
    2   sometimes using the same username or account. John and Jane Doe No. 2’s
    3   daughter’s photos have been posted or uploaded to Reddit nearly every day for the
    4   last seven months. Because of Reddit’s non-existent policies to prevent this type of
    5   content and conduct, it has fallen on John and Jane Doe No. 2 to find the new posts
    6   and once again fight to have them removed. In addition, John and Jane Doe No. 2
    7   continue to have to fight with Reddit to have posts removed when Reddit refuses to
    8   remove them or when Reddit claims it has taken action when in fact, its lax policies
    9   and procedures enable the Reddit user(s) to circumvent Reddit’s rules by (for
   10   example) deleting a username or hiding a post temporarily.
   11         169. Because Reddit refuses to help, it has fallen to John and Jane Doe No.
   12   2, as well as a group of parents working on their behalf, to search for and monitor
   13   dozens of subreddits—that they know of—which Reddit allows the Reddit user(s) to
   14   repeatedly use to repeatedly post child pornography. These parents, including John
   15   and Jane Doe No. 2, spend hours searching for content of their daughters on Reddit,
   16   then fighting to have it removed. These parents, including John and Jane Doe No. 2,
   17   have discovered that the Reddit user(s) repeatedly posts CSEM content to Reddit
   18   featuring well over 100 additional underage girls, and the parents have repeatedly
   19   reported this illegal content to Reddit as well. Reddit has provided similarly arbitrary
   20   and unhelpful responses to these complaints. To be clear, Reddit’s refusal to act has
   21   meant that for the past seven months John and Jane Doe No. 2, and other parents
   22   working on their behalf, have been forced to log on to Reddit and spend hours looking
   23   through some of its darkest and most disturbing subreddits to locate sexually explicit
   24   images of their underage daughter and then fight (often unsuccessfully) with Reddit
   25   to have them removed. At times, John and Jane Doe No. 2 and other parents working
   26   on their behalf have sent CSEM featuring their daughters to NCMEC, which has
   27   successfully persuaded Reddit to remove certain content. These efforts continue to
   28
                                                   49
                                                    FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                               FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               50 of5077of 77
                                                                           Page
                                                                              Page
                                                                                ID #:429
                                                                                    ID
                                      #:625


    1   this day. Despite these incredible efforts, without Reddit’s proactive assistance, the
    2   situation is endless and hopeless.
    3         170. When John and Jane Doe No. 2, the other parents working on their
    4   behalf, or NCMEC, are successful in persuading Reddit to remove the illegal,
    5   underage content of their daughter, the photos are typically re-posted or re-uploaded
    6   to Reddit within a day and the harrowing process starts again.
    7         171. John and Jane Doe No. 2 also have reported the Reddit user(s) who posts
    8   images of their daughter. Only very rarely has this resulted in Reddit banning the
    9   user(s). But with Reddit’s lax age, identity, and copyright verification procedures,
   10   the Reddit user(s) is able to make another account in minutes and resume his (or their)
   11   vicious campaign against John and Jane Doe No. 2’s daughter by posting her sexually
   12   explicit photos on Reddit again and again.
   13         172. The limited times John and Jane Doe No. 2 were successful in having
   14   the user’s Reddit account banned, he has, within a day, made a new Reddit account
   15   where he was once again free to post all the child pornography he liked.
   16         173. The circulation of the images, and the extreme efforts they have had to
   17   undertake to both locate them and negotiate with Reddit, or even contact NCMEC to
   18   have them removed, have caused John and Jane Doe No. 2 and their daughter great
   19   anxiety, distress and sleeplessness. John and Jane Doe No. 2, and in particular their
   20   minor daughter, have been psychologically and emotionally distressed by the toll of
   21   repeatedly contacting Reddit to remove the illegal content of their child and
   22   embarrassed, upset, and humiliated by the knowledge that her images continue to
   23   appear on Reddit. Reddit’s inconsistent responses to the exact same CSEM content
   24   of their daughter uploaded again and again to Reddit’s site has further contributed to
   25   the emotional distress of John and Jane Doe No. 2 and their minor daughter, because
   26   they have no comfort that Reddit will act appropriately, or decisively, to eliminate
   27   the content from its site or prevent its appearance in the first place. John and Jane
   28
                                                   50
                                                     FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                                FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               51 of5177of 77
                                                                           Page
                                                                              Page
                                                                                ID #:430
                                                                                    ID
                                      #:626


    1   Doe No. 2 and their daughter fear for their daughter’s safety given the identifying
    2   information about her that is repeatedly posted on Reddit.
    3         174.   Reddit financially benefitted from the trafficking of John and Jane Doe
    4   No. 2’s daughter in the form of increased traffic to the subreddits on which John and
    5   Jane Doe No. 2’s daughter’s images were posted, as well as the increased traffic to
    6   Reddit generally, which led to increased advertising revenue for Reddit.
    7
    8   John and Jane Doe No. 3
    9         175. Plaintiffs John and Jane Doe No. 3 are the parents of a 15-year-old girl
   10   who bring this suit on her behalf pursuant to Rule 17(c). In mid-2020, when their
   11   daughter was 14 years-old, their daughter was the victim of a scam perpetrated by a
   12   Reddit user (or users) on a social media website. The Reddit user(s) obtained three
   13   sexually explicit photos of their daughter from a third party and tried to extort John
   14   and Jane Doe No. 3’s daughter into sending him (or them) additional photos. She
   15   refused to send him (or them) additional photos.
   16         176. The users subsequently turned to Reddit, posting the child’s sexually
   17   explicit photos (including identifying information) on both existing subreddits
   18   dedicated to child pornography and subreddits he (or they) created for the same
   19   purpose. John and Jane Doe No. 3’s daughter is clearly identifiable in the
   20   photographs, which also include her social media username.
   21         177. John and Jane Doe No. 3 and their minor daughter felt upset, devastated,
   22   and violated when they discovered the sexually explicit images on Reddit in
   23   November 2020, which they realized after their daughter received a barrage of
   24   “friend” requests on a social media site whenever her photos, including identifying
   25   information, were posted on Reddit.
   26         178. John and Jane Doe No. 3 reported this illegal content of their minor child
   27   to sub-reddit moderators and Reddit administrators. John and Jane Doe No. 3 have
   28   reported this content as “sexualization of minors” as well as “targeted harassment,”
                                                  51
                                                   FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                              FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               52 of5277of 77
                                                                           Page
                                                                              Page
                                                                                ID #:431
                                                                                    ID
                                      #:627


    1   or “impersonation” when the Reddit user(s) posts their daughter’s photos pretending
    2   to be her.
    3         179. Similar to John and Jane Doe No. 2’s interactions with Reddit, Reddit
    4   makes arbitrary and contradictory decisions about whether to remove sexually
    5   explicit photos of John and Jane Doe No. 3’s daughter. In response to requests to
    6   remove the exact same photos, Reddit has at times (a) agreed the photos violate
    7   Reddit’s content policy, and removed them; (b) agreed the photos violate Reddit’s
    8   content policy, but failed to remove them despite representing that it “has taken
    9   action” to address the illegal content; and/or (c) determined the photos do not violate
   10   Reddit’s content policy, and declined to remove them.
   11         180. Indeed, despite Reddit having at times responded to John and Jane Doe
   12   No. 3’s reports by confirming that the photos violate its content policy and that it
   13   “has taken action,” more than once, John and Jane Doe No. 3 have discovered that
   14   their daughter’s sexually explicit photos remain accessible from the very same link
   15   they reported, and which Reddit claimed to have taken action to address.
   16         181. Other times, Reddit has responded to a report about the exact same
   17   photo, posted on a different sub-reddit or reposted on the same sub-reddit, stating that
   18   the content doesn’t violate Reddit’s content policy. John and Jane Doe No. 3 are thus
   19   left to report the illegal content again and hope that Reddit reaches the correct
   20   conclusion.
   21         182. Still other times, John and Jane Doe No. 3 receive no response at all
   22   from Reddit that it has reviewed the content and decided—one way or the other—
   23   whether the illegal, underage content violates its policy. When this happens, John
   24   and Jane Doe No. 3 must file another complaint about the content.
   25         183. In response to some of their reports, John and Jane Doe No. 3 have
   26   received an automatic response that due to the heavy volume of reports, Reddit will
   27   take some time to get back to them, but in some cases Reddit never responds.
   28
                                                   52
                                                    FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                               FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               53 of5377of 77
                                                                           Page
                                                                              Page
                                                                                ID #:432
                                                                                    ID
                                      #:628


    1         184. John and Jane Doe No. 3 have learned that sometimes, the Reddit user(s)
    2   who posted or uploaded the CSEM content featuring their daughter have deleted
    3   themselves and/or been banned, while leaving behind the CSEM content the user(s)
    4   uploaded. When this happens, the illegal photos remain available on Reddit, but—
    5   because of Reddit’s lax reporting—its systems indicate that the CSEM content John
    6   and Jane Doe No. 3 reported has been dealt with, when in reality it is still accessible
    7   on Reddit’s site.
    8         185. John and Jane Doe No. 3 spend, on average, 2.5 hours each day scouring
    9   Reddit for CSEM content of their child as well as the children of John and Jane Doe
   10   No. 2, Jane Doe No. 4, John and Jane Doe No. 5, and Jane Doe No. 6, among others.
   11   This includes daily reporting of offensive, illegal content of these children for the
   12   past seven months.
   13         186. In addition to reporting directly to Reddit administrators using Reddit’s
   14   form content reporting link, John and Jane Doe No. 3 initially contacted the subreddit
   15   moderators for subreddits where their daughter’s sexually explicit photos had been
   16   posted, and requested their removal. This approach sometimes, but not always, led
   17   to the removal of images depicting their daughter.
   18         187. John and Jane Doe No. 3 stopped contacting subreddit moderators when
   19   they realized that the Reddit user(s) who attempted to extort their daughter had
   20   created his own subreddits where he was almost certainly acting as the moderator.
   21   John and Jane Doe No. 3 learned that Reddit’s non-existent age, identity, and
   22   copyright verification procedures led to the perverse situation where they might be
   23   reporting CSEM to the person who had extorted photos of their daughter in the first
   24   place—facilitating a cycle of re-victimization. They feared that if they continued to
   25   contact subreddit moderators, they would unwittingly provide additional identifying
   26   information to the Reddit user(s) or allies that could put themselves and their
   27   daughter in harm’s way.
   28
                                                   53
                                                    FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                               FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               54 of5477of 77
                                                                           Page
                                                                              Page
                                                                                ID #:433
                                                                                    ID
                                      #:629


    1         188. Additionally, John and Jane Doe No. 3 learned that subreddit
    2   moderators had the ability to and in some instances did block them from viewing
    3   certain subreddits containing their child’s sexually explicit photographs. In these
    4   instances, when John and Jane Doe No. 3 tried to access the links it seemed they did
    5   not exist, when in reality the CSEM content was still on Reddit.
    6         189. In John and Jane Doe No. 3’s experience, at times subreddit posts would
    7   be taken down after their reports only to return a few hours later with the original
    8   posting date. On information and belief, they believe in those cases Reddit asked the
    9   moderator of those subreddits to remove the content, but since the moderator appears
   10   to be the Reddit user(s) who extorted photographs from John and Jane Doe No. 3’s
   11   child in the first place, he (or they) simply hid the posts temporarily before putting
   12   them back up on Reddit’s site.
   13         190. John and Jane Doe No. 3 previously had some success reporting directly
   14   to “modmail,” which was a way to contact Reddit administrators who were the
   15   moderators of an archived subreddit called reddit.com. In the last few months, Reddit
   16   has disabled that reporting channel so that John and Jane Doe No. 3 are limited to
   17   reporting CSEM content via the form complaints described above.
   18         191. Previously, John and Jane Doe No. 3 would on occasion receive
   19   responses to their “modmail” reports from Reddit’s “anti-evil” team, which enabled
   20   them to respond to an employee with their requests to remove CSEM content. In the
   21   last few months, they have received responses telling them not to report this way but
   22   rather to use Reddit’s form complaint channels described above.
   23         192. John and Jane Doe No. 3 have reported their daughter’s photos to Reddit
   24   as illegal, underage sexually explicit content upwards of 100 times.
   25         193. John and Jane Doe No. 3 have banded together with a group of other
   26   parents whose children were also victimized by the same Reddit user(s) on social
   27   media to search for and report illegal photos of their minor children posted on Reddit
   28   and other sites. Those other parents include John and Jane Doe No. 2, who have
                                                  54
                                                   FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                              FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               55 of5577of 77
                                                                           Page
                                                                              Page
                                                                                ID #:434
                                                                                    ID
                                      #:630


    1   repeatedly reported photos of John and Jane Doe No. 3’s daughter to Reddit, with
    2   similarly arbitrary responses from Reddit. Collectively, these parents have reported
    3   photos of John and Jane Doe No. 3’s daughter to Reddit hundreds of times in the last
    4   seven months.
    5         194. Because Reddit has zero policy in place for preventing the posting of
    6   this type of content, even after it has been specifically flagged, whenever Reddit
    7   would finally agree to remove a post featuring CSEM of John and Jane Doe No. 3’s
    8   daughter, the Reddit user(s) would simply post anew, often to the exact same sub-
    9   reddit. To this day, every time John and Jane Doe No. 3 succeed in convincing Reddit
   10   to remove their child’s sexually explicit photos from its website, the Reddit user(s)
   11   typically re-posts them within a day, sometimes to the same subreddit and sometimes
   12   using the same username or account. John and Jane Doe No. 3’s child’s photos have
   13   been posted or uploaded to Reddit nearly every day for the last eight months.
   14   Because of Reddit’s non-existent policies to prevent this type of content and conduct,
   15   it has fallen on John and Jane Doe No. 3 to find the new posts and once again fight
   16   (sometimes unsuccessfully) to have them removed.
   17         195. Because Reddit refuses to help, it has fallen to John and Jane Doe No.
   18   3, as well as a group of parents working on their (and their daughter’s) behalf, to
   19   search for and monitor dozens of subreddits—that they know of—which Reddit
   20   allows the Reddit user(s) to repeatedly use to repeatedly post child pornography.
   21   These parents, including John and Jane Doe No. 3, spend hours searching for content
   22   of their daughters on Reddit, then fighting to have it removed. These parents,
   23   including John and Jane Doe No. 3, have discovered that the Reddit user(s)
   24   repeatedly posts CSEM content to Reddit featuring well over 100 additional underage
   25   girls, and the parents have repeatedly reported this illegal content to Reddit as well.
   26   Reddit has provided similarly arbitrary and unhelpful responses to these complaints.
   27         196. To be clear, Reddit’s refusal to act has meant that for the past seven
   28   months John and Jane Doe No. 3, and other parents working on their (and their
                                                   55
                                                    FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                               FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               56 of5677of 77
                                                                           Page
                                                                              Page
                                                                                ID #:435
                                                                                    ID
                                      #:631


    1   daughter’s) behalf, have been forced to log on to Reddit and spend hours looking
    2   through some of its darkest and most disturbing subreddits to locate sexually explicit
    3   images of their underage daughter and then fight (often unsuccessfully) with Reddit
    4   to have them removed. At times, John and Jane Doe No. 3 and other parents working
    5   on their (and their daughter’s) behalf have sent CSEM to NCMEC, which has
    6   successfully persuaded Reddit to remove certain content of their daughter. These
    7   efforts continue to this day. Despite these incredible efforts, without Reddit’s
    8   proactive assistance, the situation is endless and hopeless.
    9            197. When John and Jane Doe No. 3, the other parents working on their (and
   10   their daughter’s) behalf, or NCMEC, are successful in persuading Reddit to remove
   11   the illegal, underage content of their daughter, the photos are typically re-posted or
   12   re-uploaded to Reddit within a day and the harrowing process starts again.
   13            198. John and Jane Doe No. 3 also have reported the Reddit user(s) who posts
   14   images of their daughter. Only very rarely has this resulted in Reddit banning the
   15   user. But with Reddit’s lax age, identity, or copyright verification procedures, the
   16   user is able to make another account in minutes and resume his (or their) vicious
   17   campaign against John and Jane Doe No. 3’s daughter by posting her sexually explicit
   18   photos on Reddit again and again.
   19            199. The limited times John and Jane Doe No. 3 were successful in having
   20   the user’s Reddit account banned, he (or they) has, within a day, made a new account
   21   where he (or they) was once again free to post all the child pornography he (or they)
   22   liked.
   23            200. The circulation of the images, and the extreme efforts they have had to
   24   undertake to both locate them and negotiate with Reddit to have them removed, have
   25   caused John and Jane Doe No. 3 and their child great anxiety, distress and
   26   sleeplessness. John and Jane Doe No. 3 and their minor daughter have been
   27   psychologically and emotionally distressed by the toll of repeatedly contacting
   28   Reddit to remove the illegal content of their daughter, and embarrassed, upset, and
                                                   56
                                                    FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                               FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               57 of5777of 77
                                                                           Page
                                                                              Page
                                                                                ID #:436
                                                                                    ID
                                      #:632


    1   humiliated by the knowledge that her images continue to appear on Reddit. Reddit’s
    2   inconsistent responses to the exact same CSEM content of their daughter uploaded
    3   again and again to Reddit’s site has further contributed to the emotional distress of
    4   John and Jane Doe No. 3 and their minor daughter, because they have no comfort
    5   that Reddit will act appropriately, or decisively, to eliminate the content from its site
    6   or prevent its appearance in the first place.
    7         201. Reddit financially benefitted from the trafficking of John and Jane Doe
    8   No. 3’s daughter in the form of increased traffic to the subreddits on which John and
    9   Jane Doe No. 3’s daughter’s images were posted, as well as the increased traffic to
   10   Reddit generally, which led to increased advertising revenue for Reddit.
   11
   12   Jane Doe No. 4
   13         202. Plaintiff Jane Doe No. 4 is the mother of a 17-year-old girl who brings
   14   this suit on her behalf pursuant to Rule 17(c).
   15         203. In mid-2020, when Jane Doe No. 4’s daughter was 16 years old, she was
   16   manipulated by the same Reddit user(s) as the daughters of John and Jane Doe No. 2
   17   and John and Jane Doe No. 3. Jane Doe No. 4’s daughter was extorted into sending
   18   the Reddit user(s) approximately six sexually explicit photos of herself, including
   19   one that the user(s) has made into an animated “gif” that he posts repeatedly on
   20   Reddit, in addition to still photos. Jane Doe No. 4’s daughter’s face appears in some
   21   of these photos, and her social media username is included with these photos.
   22         204. In or around the end of December 2020, Jane Doe No. 4 and her minor
   23   child felt upset, devastated, and violated when they discovered the sexually explicit
   24   photos on Reddit, which they realized after her daughter received a barrage of
   25   “friend” requests on a social media site whenever the Reddit user(s) posted her
   26   photos, including identifying information, on Reddit. At any given time, these photos
   27   are often posted on multiple subreddits.
   28
                                                    57
                                                        FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                                   FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               58 of5877of 77
                                                                           Page
                                                                              Page
                                                                                ID #:437
                                                                                    ID
                                      #:633


    1         205. Jane Doe No. 4 has reported the illegal, underage sexually explicit
    2   content featuring her daughter to Reddit approximately 20 times. Nearly every time,
    3   Reddit has denied her request to remove the content, stating that it doesn’t violate
    4   Reddit’s content policy.
    5         206. Jane Doe No. 4, along with other parents working on her (and her
    6   daughter’s) behalf, including John and Jane Doe No. 2 and John and Jane Doe No. 3,
    7   have reported this same content of her daughter to Reddit upwards of 100 times.
    8         207. Similar to these other parents’ experience with Reddit, Jane Doe No. 4’s
    9   interactions with Reddit (and other parents’ interactions on her and her child’s behalf)
   10   have revealed that Reddit makes arbitrary and contradictory decisions about whether
   11   to remove photos of Jane Doe No. 4’s daughter.
   12         208. At times, other parents working on Jane Doe No. 4’s (and her
   13   daughter’s) behalf have sent links of the CSEM to NCMEC, which has successfully
   14   persuaded Reddit to remove the content of her daughter.
   15         209. When Jane Doe No. 4, the other parents working on her behalf, or
   16   NCMEC are successful in persuading Reddit to remove the illegal, underage content
   17   of her daughter, the photos are typically re-posted or re-uploaded to Reddit—often
   18   within a day—and the harrowing process starts again.
   19         210. The circulation of the images, and the extreme efforts they have had to
   20   undertake to both locate them and negotiate with Reddit to have them removed, have
   21   caused Jane Doe No. 4 and her child great anxiety, emotional distress and
   22   sleeplessness.   Jane Doe No. 4 and her family fear for their safety given the
   23   identifying information about her daughter that the Reddit user(s) posts on Reddit
   24   over and over again. Jane Doe No. 4 and her family have incurred damages to
   25   enhance security at their home and Jane Doe No. 4 and her daughter have been
   26   psychologically and emotionally distressed by the toll of repeatedly contacting
   27   Reddit to remove the illegal content of Jane Doe No. 4’s daughter, and embarrassed,
   28   upset, and humiliated by the knowledge that her sexually explicit images continue to
                                                   58
                                                    FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                               FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               59 of5977of 77
                                                                           Page
                                                                              Page
                                                                                ID #:438
                                                                                    ID
                                      #:634


    1   appear on Reddit. As a result of this situation, Jane Doe No. 4’s daughter has suffered
    2   psychological and emotional distress and, as a result, lost her position in an
    3   extracurricular activity that she once enjoyed. Reddit’s inconsistent responses to the
    4   exact same CSEM content of Jane Doe No. 4’s daughter uploaded again and again to
    5   Reddit’s site has further contributed to the emotional distress of Jane Doe No. 4 and
    6   her minor daughter, because they have no comfort that Reddit will act appropriately,
    7   or decisively, to eliminate the content from its site or prevent its appearance in the
    8   first place.
    9          211. Reddit financially benefitted from the trafficking of Jane Doe No. 4’s
   10   daughter in the form of increased traffic to the subreddits on which Jane Doe No. 4’s
   11   daughter’s images were posted, as well as the increased traffic to Reddit generally,
   12   which led to increased advertising revenue for Reddit.
   13
   14   John and Jane Doe No. 5
   15          212. Plaintiffs John and Jane Doe No. 5 are the parents of a 15-year-old girl
   16   who bring this suit on her behalf pursuant to Rule 17(c).
   17          213. In 2020, the same Reddit user(s) who terrorized the children of John and
   18   Jane Doe No. 2, John and Jane Doe No. 3, Jane Doe No. 4, and Jane Doe No. 6
   19   obtained (from a third party) two sexually explicit photos of John and Jane Doe No.
   20   5’s child, in which she was 13 years old.
   21          214. The Reddit user (or users) has posted these photos of John and Jane Doe
   22   No. 5’s child on Reddit. John and Jane Doe No. 5’s child is clearly identifiable in
   23   these photographs because her face appears in these photos, and they include her
   24   social media username.
   25          215. In the fall of 2020, John and Jane Doe No. 5 and their minor child felt
   26   upset, devastated, and violated when they learned that these sexually explicit photos
   27   appeared on Reddit. Like the other parent-Plaintiffs, each time John and Jane Doe
   28   No. 5’s daughter’s photos were posted on Reddit, she would see a spike in “friend”
                                                    59
                                                    FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                               FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               60 of6077of 77
                                                                           Page
                                                                              Page
                                                                                ID #:439
                                                                                    ID
                                      #:635


    1   requests on another social media platform from adult males who found her photo and
    2   contact information on Reddit.
    3         216. John and Jane Doe No. 5 have reported the illegal, underage sexually
    4   explicit content featuring their daughter to Reddit approximately five to ten times.
    5   Some of those times, Reddit has denied the request to remove the content, stating that
    6   it doesn’t violate Reddit’s content policy.
    7         217. John and Jane Doe No. 5, along with other parents working on their
    8   behalf, including John and Jane Doe No. 2 and John and Jane Doe No. 3, have
    9   reported this same content of their daughter to Reddit at least 100 times.
   10         218. Similar to these other parents’ experience with Reddit, John and Jane
   11   Doe No. 5’s interactions with Reddit (and other parents’ interactions on their child’s
   12   behalf) have revealed that Reddit makes arbitrary and contradictory decisions about
   13   whether to remove sexually explicit photos of John and Jane Doe No. 5’s daughter—
   14   sometimes removing the content while other times stating that it doesn’t violate
   15   Reddit’s content policy, and sometimes failing to respond at all.
   16         219. At times, other parents working on behalf of John and Jane Doe. No. 5
   17   (and their daughter) have notified NCMEC about the illegal, underage content of
   18   John and Jane Doe No. 5’s daughter, which has successfully persuaded Reddit to
   19   remove the content of their daughter. These efforts continue to this day. Despite
   20   these incredible efforts, without Reddit’s proactive assistance the situation is endless
   21   and hopeless.
   22         220. When John and Jane Doe No. 5, the other parents working on their (and
   23   their daughter’s) behalf, or NCMEC are successful in persuading Reddit to remove
   24   the illegal, underage content of their daughter, the photos are typically re-posted or
   25   re-uploaded to Reddit within a day and the harrowing process starts again.
   26         221. The circulation of the images, and the extreme efforts they have had to
   27   undertake to both locate them and negotiate with Reddit to have them removed, have
   28   caused John and Jane Doe No. 5 and their child great anxiety, emotional distress and
                                                      60
                                                      FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                                 FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               61 of6177of 77
                                                                           Page
                                                                              Page
                                                                                ID #:440
                                                                                    ID
                                      #:636


    1   sleeplessness.     John and Jane Doe No. 5 and their minor child have been
    2   psychologically and emotionally distressed by the toll of repeatedly contacting
    3   Reddit to remove the illegal content of their daughter, and embarrassed, upset, and
    4   humiliated by the knowledge that her images continue to appear on Reddit. As a
    5   result of this situation, John and Jane Doe No. 5’s daughter has been diagnosed with
    6   PTSD brought on by the ongoing trauma arising from these events and is in active
    7   treatment with a medical professional. In addition to receiving therapy, John and
    8   Jane Doe No. 5’s daughter has withdrawn from friends and extracurricular activities
    9   and has suffered academically. In June 2021, John and Jane Doe No. 5 were forced
   10   to withdraw their daughter—previously a strong student—from her high school due
   11   to failing academic performance as a result of her ongoing trauma due to her
   12   victimization via child sex trafficking. Reddit’s inconsistent responses to the exact
   13   same CSEM content of their daughter uploaded again and again to Reddit’s site has
   14   further contributed to the emotional distress of John and Jane Doe No. 5 and their
   15   minor daughter, because they have no comfort that Reddit will act appropriately, or
   16   decisively, to eliminate the content from its site or prevent its appearance in the first
   17   place.
   18            222. Reddit financially benefitted from the trafficking of John and Jane Doe
   19   No. 5’s daughter in the form of increased traffic to the subreddits on which John and
   20   Jane Doe No. 5’s daughter’s images were posted, as well as the increased traffic to
   21   Reddit generally, which led to increased advertising revenue for Reddit.
   22
   23   Jane Doe No. 6
   24            223. Plaintiff Jane Doe No. 6 is the mother of a 14-year-old girl who brings
   25   this suit on her behalf pursuant to Rule 17(c).
   26            224. In late fall of 2020, Jane Doe No. 6 and her minor child felt upset,
   27   shocked, and violated when they learned that the Reddit user(s) who obtained illegal,
   28   underage images of the children of John and Jane Doe No. 2, John and Jane Doe No.
                                                    61
                                                     FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                                FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               62 of6277of 77
                                                                           Page
                                                                              Page
                                                                                ID #:441
                                                                                    ID
                                      #:637


    1   3, Jane Doe No. 4, and John and Jane Doe No. 5, had also obtained (from a third
    2   party) a sexually explicit photograph of Jane Doe No. 6’s daughter and posted it on
    3   Reddit.
    4          225. The Reddit user (or users) has repeatedly posted or uploaded the
    5   sexually explicit photograph of Jane Doe No. 6’s daughter on Reddit, identifying her
    6   through her social media username.
    7          226. Other parents working on Jane Doe No. 6’s (and her daughter’s) behalf,
    8   including John and Jane Doe No. 2 and John and Jane Doe No. 3, have reported this
    9   content of her daughter to Reddit approximately 80-100 times. These reports have
   10   revealed that Reddit makes arbitrary and contradictory decisions about whether to
   11   remove photos of Jane Doe No. 6’s daughter—sometimes removing the sexually
   12   explicit content while other times stating that it doesn’t violate Reddit’s content
   13   policy, and sometimes failing to respond at all.
   14          227. At times, other parents working on Jane Doe No. 6’s (and her
   15   daughter’s) behalf have notified NCMEC of the illegal, underage content of her
   16   daughter, which has successfully persuaded Reddit to remove the content.
   17          228. When the other parents working on Jane Doe No. 6’s (and her
   18   daughter’s) behalf or NCMEC are successful in persuading Reddit to remove the
   19   illegal, underage content of Jane Doe No. 6’s daughter, the photos are typically re-
   20   posted or re-uploaded to Reddit—often within a day—and the harrowing process
   21   starts again.
   22          229. The circulation of the images and the knowledge that the images
   23   continue to appear on Reddit has caused Jane Doe No. 6 and her child to feel upset,
   24   embarrassed, and violated. Reddit’s inconsistent responses to the exact same CSEM
   25   content of their daughter uploaded again and again to Reddit’s site has further
   26   contributed to the emotional distress of Jane Doe No. 6 and her minor daughter,
   27   because they have no comfort that Reddit will act appropriately, or decisively, to
   28   eliminate the content from its site or prevent its appearance in the first place.
                                                    62
                                                     FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                                FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               63 of6377of 77
                                                                           Page
                                                                              Page
                                                                                ID #:442
                                                                                    ID
                                      #:638


    1         230. Reddit financially benefitted from the trafficking of Jane Doe No. 6’s
    2   daughter in the form of increased traffic to the subreddits on which Jane Doe No. 6’s
    3   daughter’s images were posted, as well as the increased traffic to Reddit generally,
    4   which led to increased advertising revenue for Reddit.
    5         231. Sexually explicit images of Plaintiffs (and/or their daughters) have
    6   appeared and/or been promoted on at least the following subreddits:
    7                   r/newreddits
    8                   r/TheDirtySnapchat
    9                   r/nude_snapchat
   10                   r/xsmallgirls
   11                   r/tits
   12                   r/Nude_Selfie
   13                   r/DadWouldBeProud
   14                   r/boobs
   15                   r/Babes
   16                   r/aa_cups
   17                   r/smallboobs
   18                   r/pussy
   19                   r/pussyrating
   20                   r/ThickThighs
   21                   r/Slut
   22                   r/LegalTeensGW
   23                   r/FreeKarma4U
   24                   r/PickOne
   25                   r/booty_queens
   26                   r/ratemyboobs
   27                   r/u_jersey-gurl
   28                   r/butt
                                                  63
                                                   FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                              FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               64 of6477of 77
                                                                           Page
                                                                              Page
                                                                                ID #:443
                                                                                    ID
                                      #:639


    1                   r/RateMyAss
    2                   r/UpvotedBecauseButt
    3                   r/slutsofsnapchat
    4                   r/CollegeAmateurs
    5                   r/collegesluts
    6                   r/Adult_Social_Network
    7                   r/tanlines
    8                   r/Nudes
    9                   r/Nipples
   10                   r/OnOff
   11                   r/Nudes_girls
   12                   r/DaughterTraining
   13                   r/VoyeurBeachFun
   14                   r/BikiniBodies
   15                   r/piercedtits
   16                   r/TotalBabes
   17                   r/bootypetite
   18                   r/HungryButts
   19                   r/Ratemypussy
   20                   r/BoobsAndTities
   21                   r/whooties
   22                   r/JizzedToThis
   23                   r/Flashing
   24                   r/FlashingGirls
   25                   r/homegrowntits
   26                   r/PetiteNSFW
   27                   r/DarkAngels
   28                   r/fitgirls
                                                  64
                                                  FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                             FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               65 of6577of 77
                                                                           Page
                                                                              Page
                                                                                ID #:444
                                                                                    ID
                                      #:640


    1                   r/RealPublicNudity
    2                   r/BlackGirlsNSFW
    3                   r/IRLgirls
    4                   r/legs
    5                   r/tongue
    6                   r/gettingherselfoff
    7                   r/RubbingHerPussy
    8                   r/pawg
    9                   r/ThotClub
   10                   r/PetiteGirls
   11                   r/petite
   12                   r/jilling
   13                   r/twerking
   14                   r/Busty
   15                   r/PublicFlashing
   16                   r/Fingering
   17                   r/Amateur_gonewild
   18                   r/Flashing_gonewild
   19                   r/FlashingGW
   20                   r/Amateurs_GoneWild
   21                   r/Amateurs_nsfww
   22                   r/Snapchat_GoneWild
   23                   r/Gifs_gonewild
   24                   r/DegradingHoles
   25                   r/Cuckik
   26                   r/CockTributes
   27                   r/NSFW_Tributes
   28
                                                 65
                                                  FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                             FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               66 of6677of 77
                                                                           Page
                                                                              Page
                                                                                ID #:445
                                                                                    ID
                                      #:641


    1         232. Many of these subreddits have high levels of user engagement, featuring
    2   hundreds of new posts on a given day, and thousands of upvotes across posts.
    3         233. Reddit had knowledge of the specific CSEM featuring sexually explicit
    4   images of Plaintiffs (and/or their daughters) on Reddit’s website, including because
    5   Plaintiffs (and others) reported those images to Reddit, including reporting CSEM
    6   posts to Reddit that Reddit decided not to remove. Moreover, as discussed above,
    7   users have repeatedly commented on the presence of sexually explicit images that
    8   appear to depict minors on subreddits that have also featured sexually explicit images
    9   of Plaintiffs and/or their daughters.
   10         234. Illegal CSEM featuring sexually explicit images of Plaintiffs (and/or
   11   their daughters) on Reddit’s website benefits both Reddit and the Reddit users that
   12   post them.
   13         235. For example, Reddit has placed advertisements on one or more of the
   14   subreddits, listed above, that have also featured and/or promoted sexually explicit
   15   images of one or more Plaintiffs and/or their daughters.
   16         236. Sexually explicit content featuring children also drives traffic to
   17   Reddit’s website. This is an independent reason that it benefits Reddit, which relies
   18   on its growing number of users to attract advertisers and investors.
   19         237. CSEM also benefits the Reddit users that share it on Reddit. For
   20   example, on information and belief, traffickers regularly use Reddit to purchase
   21   CSEM anonymously.
   22         238. As another example, sexually explicit images of Plaintiffs (and/or their
   23   daughters) have been featured on the subreddit r/FreeKarma4U, a subreddit for users
   24   to solicit and provide upvotes to posts, which in turn increase their “karma” rating
   25   and allow them greater Reddit posting privileges. This subreddit includes frequent
   26   posts (dozens per day) featuring nudity. Although Reddit appears to automatically
   27   blur images of nudity featured on r/FreeKarma4U, the unblurred images are easily
   28   viewable by clicking on the photos to view the content.
                                                  66
                                                   FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                              FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               67 of6777of 77
                                                                           Page
                                                                              Page
                                                                                ID #:446
                                                                                    ID
                                      #:642


    1                           CLASS ACTION ALLEGATIONS
    2         239. Plaintiffs bring this action on their own behalf (and/or on behalf of their
    3   daughters), and on behalf of a class pursuant to Rule 23(a), (b)(2) and (b)(3) of the
    4   Federal Rules of Civil Procedure. The Class is defined as:
    5         all persons who were under the age of 18 when they appeared in a
    6         sexually explicit video or image that has been uploaded or otherwise
    7         made available for viewing on any website owned or operated by
    8         Reddit, Inc. in the last ten years.
    9         240. Plaintiff Jane Doe 1 also brings this action on behalf of:
   10         all persons residing in California who were under the age of 18 when
   11         they appeared in a sexually explicit video or image that has been
   12         uploaded or otherwise made available for viewing on any website
   13         owned or operated by Reddit, Inc. in the last ten years (the “California
   14         Subclass”).
   15         241. Plaintiffs Jane Does No. 2-6 and John Does No. 2, 3, and 5 also bring
   16   this action on behalf of:
   17         all persons residing in New Jersey who were under the age of 18 when
   18         they appeared in a sexually explicit video or image that has been
   19         uploaded or otherwise made available for viewing on any website owned
   20         or operated by Reddit, Inc. in the last ten years (the “New Jersey
   21         Subclass”).
   22         242. For these purposes, “sexually explicit” means the visual depiction of one
   23   or more actual or simulated sex acts, including sexual intercourse, anal intercourse,
   24   masturbation, bestiality, masochism, fellatio, cunnilingus, partial or full nudity,
   25   and/or lascivious exhibition of the anus, genitals, or pubic area of any person.
   26         243. The members of the Class are so numerous that joinder of all members
   27   is impracticable. While the exact number of Class members is unknown to Plaintiffs
   28   at this time and can only be ascertained through appropriate discovery, Plaintiffs
                                                    67
                                                    FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                               FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               68 of6877of 77
                                                                           Page
                                                                              Page
                                                                                ID #:447
                                                                                    ID
                                      #:643


    1   believe that there are many thousand members of the Class. Absent members of the
    2   Class may be notified of the pendency of this action using a form of notice similar to
    3   that customarily used in purchaser class actions.
    4          244. Plaintiffs’ claims are typical of the claims of the members of the Class,
    5   as all members of the Class were similarly affected by Defendant’s wrongful
    6   common course of conduct complained of herein.
    7          245. Plaintiffs will fairly and adequately protect the interests of the members
    8   of the Class and have retained counsel competent and experienced in class action
    9   litigation.
   10          246. Common questions of law and fact exist as to all members of the Class
   11   and predominate over any questions solely affecting individual members of the Class.
   12   Among the questions of law and fact common to the Class are:
   13                 (a)   Whether Defendant knowingly benefitted from child trafficking;
   14                 (b)   Whether user-generated uploads on Defendant’s websites feature
   15                       underage victims;
   16                 (c)   Whether Defendant knew or should have known that there were
   17                       videos and/or images of underage victims on its websites;
   18                 (d)   Whether Defendant’s age verification system prevents users from
   19                       uploading child pornography; and
   20                 (e)   Whether Defendant has generated revenue from child trafficking.
   21          247. A class action is superior to all other available methods for the fair and
   22   efficient adjudication of this controversy, since joinder of all members is
   23   impracticable. The damages suffered by individual Class members may be relatively
   24   small, the expense and burden of individual litigation makes it virtually impossible
   25   as a practical matter for members of the Class to redress individually the wrongs done
   26   to them. There will be no difficulty in the management of this action as a class action.
   27
   28
                                                   68
                                                    FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                               FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               69 of6977of 77
                                                                           Page
                                                                              Page
                                                                                ID #:448
                                                                                    ID
                                      #:644


    1                              FIRST CLAIM FOR RELIEF
    2                     TRAFFICKING VICTIMS PROTECTION ACT
    3                                  18 U.S.C. §§ 1591, 1595
    4         248. Plaintiffs incorporate each and every allegation set forth above as if fully
    5   set forth herein.
    6         249. Defendant knowingly used the instrumentalities of interstate commerce
    7   to violate 18 U.S.C. § 1595.
    8         250. Defendant knowingly benefits from child trafficking by benefitting
    9   financially from videos/images viewable on its websites that depict victims who are
   10   underage.       Defendant makes substantial profits with almost three billion ad
   11   impressions each day, many of which are attributable to content posted of underage
   12   victims.
   13         251. Defendant recruits, entices, harbors, transports, provides, obtains,
   14   advertises, maintains, patronizes, or solicits videos and images depicting CSEM on
   15   its websites.
   16         252. Defendant knew or should have known that the videos and images
   17   featured on their websites depicted CSEM. Defendant has repeatedly been made
   18   aware of the child pornography on its websites by victim’s complaints, third-party
   19   reporting, advocacy groups, government investigations, and Plaintiffs themselves.
   20   Defendant knew or should have known that its websites are known for child sex
   21   trafficking based on all of this information.
   22         253. Defendant monetized child trafficking on its websites through revenues
   23   generated by subscriptions and advertisements.
   24         254. Rather than take action to combat the problem of child sex trafficking,
   25   Defendant intentionally catered its websites to facilitate sex trafficking and make it
   26   easier for traffickers to monetize underage victims in commercial sex acts.
   27         255. Defendant not only maintained affiliations with sex traffickers by
   28   enabling the posting of child pornography on its websites, it has strengthened those
                                                   69
                                                    FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                               FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               70 of7077of 77
                                                                           Page
                                                                              Page
                                                                                ID #:449
                                                                                    ID
                                      #:645


    1   affiliations by making it easier to connect traffickers with those who want to view
    2   child pornography.
    3         256. Defendant has repeatedly featured victims who have not attained the age
    4   of 18 years in videos/images on its websites.         The victims have engaged in
    5   commercial sex acts because all of the videos featured on its websites generate
    6   revenue for Defendant and/or traffickers and depict sex acts. Moreover, many of
    7   these victims (like the daughters of several Plaintiffs) were extorted for their
    8   photographs in the first place.
    9         257. Defendant had a reasonable opportunity to observe the victims featured
   10   on its websites, including because they and their moderators had the opportunity to
   11   view all of the content posted thereon.
   12         258. Defendant’s conduct has harmed the Class by causing physical,
   13   psychological, financial, and reputational harm.
   14                            SECOND CLAIM FOR RELIEF
   15                       VIOLATION OF DUTY TO REPORT CHILD
   16                             SEXUAL ABUSE MATERIAL
   17                                     18 U.S.C. § 2258A
   18         259. Plaintiffs incorporate each and every allegation set forth above as if fully
   19   set forth herein.
   20         260. As an “electronic communication service provider,” Defendant’s
   21   websites are a “provider” under 18 U.S.C. § 2258E(6) and 2258A.
   22         261. Defendant obtained actual knowledge that there was online sexual
   23   exploitation material of children being published on their websites, which was an
   24   apparent violation of 18 U.S.C. § 2252.
   25         262. Defendant knowingly engaged in intentional misconduct by ignoring
   26   clear notice of the presence of actual online sexual exploitation material of children.
   27   18 U.S.C. § 2258B(b)(1).
   28
                                                   70
                                                    FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                               FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               71 of7177of 77
                                                                           Page
                                                                              Page
                                                                                ID #:450
                                                                                    ID
                                      #:646


    1         263. Defendant’s conduct constitutes a failure to act with reckless disregard
    2   to a substantial risk of causing physical injury without physical justification. 18
    3   U.S.C. § 2258B(b)(2)(B).
    4         264. Defendant’s conduct constitutes a failure to act for a purpose unrelated
    5   to the performance of any responsibility or function under 18 U.S.C. §§
    6   2258B(b)(2)(C).
    7         265. Defendant’s conduct has seriously harmed the Class, including without
    8   limitation, physical, psychological, financial, and reputational harm.
    9                             THIRD CLAIM FOR RELIEF
   10          RECEIPT AND DISTRIBUTION OF CHILD PORNOGRAPHY
   11                                    18 U.S.C. § 2252A
   12         266. Plaintiffs incorporate each and every allegation set forth above as if fully
   13   set forth herein.
   14         267. Defendant knowingly and intentionally offers, operates, maintains
   15   pornography and advertises on its websites.          Defendant also knowingly and
   16   intentionally encourages traffic on its websites and encourage advertisers to purchase
   17   advertisement space thereon.
   18         268. Defendant knowingly received and distributed child pornography
   19   depicting Plaintiffs (and/or their daughters) and the Class on its websites.
   20         269. Defendant’s receipt and distribution of child pornography occurred in
   21   or affected interstate or foreign commerce.
   22         270. As a proximate result of Defendant’s violation of 18 U.S.C. § 2252A,
   23   Plaintiffs and the Class have suffered serious harm including, without limitation,
   24   physical, psychological, financial, and reputational harm.
   25         271. Defendant’s conduct was malicious, oppressive, or in reckless disregard
   26   of Plaintiffs’ rights and the Class’ rights and Plaintiffs and the Class are entitled to
   27   injunctive relief, compensatory and punitive damages, and the costs of maintaining
   28   this action. 18 U.S.C. § 2252A(f).
                                                   71
                                                      FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                                 FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               72 of7277of 77
                                                                           Page
                                                                              Page
                                                                                ID #:451
                                                                                    ID
                                      #:647


    1         272. Defendant’s liability for knowingly violating 18 U.S.C. § 2252A is not
    2   limited by 47 U.S.C. § 230 because nothing in Section 230 “shall be construed to
    3   impair the enforcement of [] chapter [ ] 110 (relating to sexual exploitation of
    4   children) [ ] or any other Federal criminal statute.” 47 U.S.C. § 230(e)(1).
    5                            FOURTH CLAIM FOR RELIEF
    6               DISTRIBUTION OF PRIVATE SEXUALLY EXPLICIT
    7                       MATERIALS, CAL. CIV. CODE § 1708.85
    8                           (On behalf of California Subclass)
    9         273. Plaintiffs incorporate each and every allegation set forth above as if fully
   10   set forth herein.
   11         274. Defendant intentionally distributed child pornography.
   12         275. Plaintiffs (and/or their daughters) and the Class did not consent to the
   13   online distribution of the videos and images depicting them.
   14         276. Defendant knew Plaintiffs (and/or their daughters) and the Class had a
   15   reasonable expectation that the videos depicting them would remain private.
   16         277. The images depicted on Reddit exposed intimate body parts of Plaintiffs
   17   (and/or their daughters) and the Class.
   18         278. Plaintiffs and the Class were harmed by Defendant’s knowing and
   19   intentional distribution of child pornography and Defendant’s conduct was a
   20   substantial factor in causing harm to Plaintiffs and the Class.
   21                             FIFTH CLAIM FOR RELIEF
   22   VIOLATION OF CALIFORNIA’S UNFAIR COMPETITION LAW (“UCL”)
   23                             Cal. Bus. & Prof. Code § 17200
   24                           (On behalf of California Subclass)
   25         279. Plaintiffs incorporate each and every allegation set forth above as if fully
   26   set forth herein.
   27         280. Defendant has violated the UCL by engaging in unlawful, unfair, and
   28   fraudulent business acts and practices.
                                                   72
                                                    FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                               FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               73 of7377of 77
                                                                           Page
                                                                              Page
                                                                                ID #:452
                                                                                    ID
                                      #:648


    1         281. Defendant knowingly had inadequate verification systems in place that
    2   enabled users to upload child pornography to Defendant’s websites.
    3         282. Defendant’s conduct constitutes an unlawful, unfair, and fraudulent
    4   business act and practice.
    5                                SIXTH CLAIM FOR RELIEF
    6           VIOLATION OF CALIFORNIA’S TRAFFICKING VICTIMS
    7                                   PROTECTION ACT
    8                                   Cal. Civ. Code § 52.5
    9                           (On behalf of California Subclass)
   10         283. Plaintiffs incorporate each and every allegation set forth above as if fully
   11   set forth herein.
   12         284. By knowingly maintaining and profiting from CSEM on its websites,
   13   Defendant has caused minors to engage in commercial sex acts.
   14         285. Defendant intends to, and does, distribute CSEM, which depicts minors
   15   engaged in and/or simulating sexual conduct, through its websites.
   16         286. Defendant’s websites are available all over the country, including in
   17   California.
   18                           SEVENTH CLAIM FOR RELIEF
   19        VIOLATION OF NEW JERSEY’S CHILD EXPLOITATION LAWS
   20                                 N.J. Rev. Stat. § 2A:30B-3
   21                          (On behalf of New Jersey Subclass)
   22         287. Plaintiffs incorporate each and every allegation set forth above as if fully
   23   set forth herein.
   24         288. Defendant has knowingly received and published, distributed,
   25   circulated, disseminated, presented, exhibited, and/or advertised child pornography
   26   on its websites.
   27
   28
                                                  73
                                                    FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                               FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               74 of7477of 77
                                                                           Page
                                                                              Page
                                                                                ID #:453
                                                                                    ID
                                      #:649


    1         289. The child pornography published, distributed, circulated, disseminated,
    2   presented, exhibited, and/or advertised on Defendant’s websites depicts minors
    3   engaging in prohibited sexual acts and/or the simulation of such acts.
    4                            EIGHTH CLAIM FOR RELIEF
    5                                 UNJUST ENRICHMENT
    6         290. Plaintiffs incorporate each and every allegation set forth above as if fully
    7   set forth herein.
    8         291. Defendant profited off of videos and images depicting Plaintiffs (and/or
    9   their daughters) and the Class on Defendant’s websites.
   10         292. By permitting users to upload videos and images of Plaintiffs (and/or
   11   their daughters) and the Class and profiting from those videos and images, Defendant
   12   have become unjustly enriched at the expense of Plaintiffs and the Class in an amount
   13   to be determined at trial.
   14                                NINTH CLAIM FOR RELIEF
   15            INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
   16         293. Plaintiffs incorporate each and every allegation set forth above as if fully
   17   set forth herein.
   18         294. Defendant’s conduct toward Plaintiffs (and/or their daughters) and the
   19   Class, as described herein, was outrageous and extreme.
   20         295. A reasonable person would not expect a company like Defendant to
   21   knowingly tolerate child sex trafficking and pornography on its websites.
   22   Defendant’s callous indifference to the child sexual abuse occurring on its websites
   23   goes beyond all possible bounds of decency.
   24         296. Defendant acted with reckless disregard of the likelihood that Plaintiffs
   25   (and/or their daughters) and the Class would suffer emotional distress, including
   26   humiliation and anxiety. Defendant knew, or recklessly disregarded, that Plaintiffs
   27   (and/or their daughters) and the Class wanted and were working to remove the illegal
   28   CSEM featuring them on Defendant’s websites, but did nothing to help them, and
                                                  74
                                                    FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                               FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               75 of7577of 77
                                                                           Page
                                                                              Page
                                                                                ID #:454
                                                                                    ID
                                      #:650


    1   instead ignored them and tacitly encouraged the proliferation of CSEM on its
    2   websites.
    3         297. As a direct and proximate result of Defendant’s conduct, Plaintiffs
    4   (and/or their daughters) and the Class suffered severe emotional distress and are
    5   accordingly entitled to appropriate damages.
    6         298. No reasonable person in Plaintiffs’ (and/or their daughters’) and the
    7   Class’ situation would be able to adequately endure the distress engendered by
    8   Reddit’s profit-driven indifference to, and encouragement of, their plight.
    9                                PRAYER FOR RELIEF
   10         WHEREFORE, Plaintiffs pray for judgment, as follows:
   11         A.     Determine that this action is a proper class action under Rule 23 of the
   12   Federal Rules of Civil Procedure and appointing Plaintiffs’ counsel as Class counsel;
   13         B.     Award injunctive relief sufficient to bring Defendant’s policies and
   14   practices in compliance with applicable law;
   15         C.     Award compensatory and punitive damages in favor of Plaintiffs and
   16   the Class against Defendant for all damages sustained as a result of Defendant’s
   17   violations of the law, in an amount to be proven at trial, including prejudgment
   18   interest thereon;
   19         D.     Award Plaintiffs and the Class reasonable attorneys’ fees, costs and
   20   expenses incurred in this action, including expert fees; and
   21         E.     Award such other and further relief as the Court may deem just and
   22   proper.
   23   Dated: July 7, 2021
                                             DAVIDA BROOK
   24                                        KRYSTA KAUBLE PACHMAN
                                             ARUN SUBRAMANIAN
   25                                        TAMAR LUSZTIG
                                             SUSMAN GODFREY L.L.P.
   26
                                             STEVE COHEN (Pro Hac Vice)
   27                                        scohen@pollockcohen.com
                                             POLLOCK COHEN LLP
   28                                        60 Broad Street, 24th Fl.
                                                  75
                                                   FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                              FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               76 of7677of 77
                                                                           Page
                                                                              Page
                                                                                ID #:455
                                                                                    ID
                                      #:651


    1                                       New York, NY 10004
                                            Phone: (212) 337-5361
    2
    3
                                            By /s/ Krysta Kauble Pachman
    4                                               Krysta Kauble Pachman
    5                                       Attorneys for Plaintiffs
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                 76
                                                  FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                             FEDERAL SEX TRAFFICKING LAWS
Case
 Case8:21-cv-00768-JVS-KES
       8:21-cv-00768-JVS-KESDocument
                             Document3140-2
                                         FiledFiled
                                               07/07/21
                                                    07/21/21
                                                          Page
                                                             Page
                                                               77 of7777of 77
                                                                           Page
                                                                              Page
                                                                                ID #:456
                                                                                    ID
                                      #:652


    1                                     JURY DEMAND
    2         Pursuant to Fed. R. Civ. P. 38(b), plaintiff demands trial by jury of all of the
    3   claims asserted in this complaint so triable.
    4   Dated: July 7, 2021                   DAVIDA BROOK
                                              KRYSTA KAUBLE PACHMAN
    5                                         ARUN SUBRAMANIAN
                                              TAMAR LUSZTIG
    6                                         SUSMAN GODFREY L.L.P.
    7                                         STEVE COHEN
    8                                         POLLOCK COHEN LLP

    9
                                              By /s/ Krysta Kauble Pachman
   10                                                 Krysta Kauble Pachman
   11                                          Attorneys for Plaintiffs
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                   77
                                                    FIRST AMENDED COMPLAINT FOR VIOLATION OF
                                                               FEDERAL SEX TRAFFICKING LAWS
